Exhibit 10.1

 

 

 

AMENDED AND RESTATED REPLACEMENT CREDIT AGREEMENT

 

Dated as of May 15, 2017

 

among

 

ARGAN, INC. (the “Company”),

 

CERTAIN SUBSIDIARIES OF THE COMPANY,
as Designated Borrowers,

 

and

 

BANK OF AMERICA, N.A.,
as the Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

26

1.03

Accounting Terms

26

1.04

Rounding

26

1.05

Times of Day; Rates

26

1.06

Letter of Credit Amounts

27

1.07

UCC Terms

28

1.08

Exchange Rates; Currency Equivalents

28

1.09

Additional Alternative Currencies

28

1.10

Change of Currency

29

1.11

Appointment of Agent

29

 

 

 

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

29

 

 

 

2.01

Loans

29

2.02

Borrowings, Conversions and Continuations of Loans

30

2.03

Letters of Credit

31

2.04

Reserved

36

2.05

Prepayments

37

2.06

Termination or Reduction of Commitments

38

2.07

Repayment of Loan

39

2.08

Interest and Default Rate

39

2.09

Fees

40

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

40

2.11

Payments Generally

40

2.12

Cash Collateral

41

2.13

Designated Borrowers

41

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

42

 

 

 

3.01

Taxes

42

3.02

Illegality

43

3.03

Inability to Determine Rates

44

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

44

3.05

Compensation for Losses

46

3.06

Survival

46

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

46

 

 

 

4.01

Conditions of Initial Credit Extension

46

4.02

Conditions to all Credit Extensions

49

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

50

 

 

 

5.01

Existence, Qualification and Power

50

5.02

Authorization; No Contravention

50

5.03

Governmental Authorization; Other Consents

50

5.04

Binding Effect

50

5.05

Financial Statements; No Material Adverse Effect

51

5.06

Litigation

51

5.07

No Default

51

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

5.08

Ownership of Property

51

5.09

Environmental Compliance

51

5.10

Taxes

52

5.11

ERISA Compliance

52

5.12

Margin Regulations; Investment Company Act

53

5.13

Disclosure

53

5.14

Solvency

53

5.15

Casualty, Etc.

53

5.16

Sanctions Concerns and Anti-Corruption Laws

54

5.17

Responsible Officers

54

5.18

Subsidiaries; Equity Interests; Loan Parties

54

5.19

Collateral Representations

55

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

56

 

 

 

6.01

Financial Statements

56

6.02

Certificates; Other Information

57

6.03

Notices

58

6.04

Payment of Obligations

59

6.05

Preservation of Existence, Etc.

59

6.06

Maintenance of Properties

59

6.07

Maintenance of Insurance

59

6.08

Compliance with Laws

60

6.09

Bank Accounts

60

6.10

Books and Records

60

6.11

Inspection Rights

60

6.12

Use of Proceeds

61

6.13

Material Contracts

61

6.14

Covenant to Guarantee Obligations or to Join as Designated Borrower

61

6.15

Covenant to Give Security

61

6.16

Further Assurances

62

6.17

Approvals and Authorizations

63

6.18

Anti-Corruption Laws

63

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

63

 

 

 

7.01

Liens

63

7.02

Indebtedness

64

7.03

Investments

65

7.04

Fundamental Changes

66

7.05

Dispositions

67

7.06

Restricted Payments

67

7.07

Change in Nature of Business

68

7.08

Transactions with Affiliates

68

7.09

Burdensome Agreements

68

7.10

Use of Proceeds

68

7.11

Financial Covenants

68

7.12

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity, Travelers Letter Agreement and Accounting Changes

69

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

7.13

Sale and Leaseback Transactions

69

7.14

Sanctions

69

7.15

Anti-Corruption Laws

69

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

69

 

 

 

8.01

Events of Default

69

8.02

Remedies upon Event of Default

72

8.03

Application of Funds

72

 

 

 

ARTICLE IX

CONTINUING GUARANTY

72

 

 

 

9.01

Guaranty

72

9.02

Rights of Lender

73

9.03

Certain Waivers

73

9.04

Obligations Independent

74

9.05

Subrogation

74

9.06

Termination; Reinstatement

74

9.07

Stay of Acceleration

74

9.08

Condition of Borrowers

74

9.09

Appointment of Company

75

9.10

Right of Contribution

75

 

 

 

ARTICLE X

MISCELLANEOUS

75

 

 

 

10.01

Amendments, Etc.

75

10.02

Notices; Effectiveness; Electronic Communications

75

10.03

No Waiver; Cumulative Remedies; Enforcement

76

10.04

Expenses; Indemnity; Damage Waiver

76

10.05

Payments Set Aside

78

10.06

Successors and Assigns; Register

78

10.07

Treatment of Certain Information; Confidentiality

78

10.08

Right of Setoff

79

10.09

Interest Rate Limitation

80

10.10

Counterparts; Integration; Effectiveness

80

10.11

Survival of Representations and Warranties

80

10.12

Severability

80

10.13

Governing Law; Jurisdiction; Etc.

81

10.14

Waiver of Jury Trial

82

10.15

Subordination

82

10.16

No Advisory or Fiduciary Responsibility

82

10.17

Electronic Execution

83

10.18

USA PATRIOT Act Notice

83

10.19

Judgment Currency

83

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

BORROWER PREPARED SCHEDULES

 

Schedule 5.18(a)

Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

Schedule 5.18(b)

Loan Parties

Schedule 5.19(b)

Documents, Instrument, and Tangible Chattel Paper

Schedule 5.19(c)(i)

Deposit Accounts & Securities Accounts

Schedule 5.19(c)(ii)

Electronic Chattel Paper & Letter-of-Credit Rights

Schedule 5.19(d)

Commercial Tort Claims

Schedule 5.19(e)

Pledged Equity Interests

Schedule 5.19(f)(ii)

Other Properties

Schedule 7.01

Existing Liens

Schedule 7.02

Existing Indebtedness

 

 

LENDER PREPARED SCHEDULES

 

Schedule 1.01(a)

Certain Addresses for Notices

Schedule 1.01(c)

Existing Letters of Credit

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Compliance Certificate

Exhibit B

Form of Joinder Agreement

Exhibit C

Form of Loan Notice

Exhibit D

Form of Permitted Acquisition Certificate

Exhibit E

Form of Solvency Certificate

Exhibit F

Form of Notice of Loan Prepayment

Exhibit G

Designated Borrower Request and Assumption Agreement

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REPLACEMENT CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED REPLACEMENT CREDIT AGREEMENT (this “Agreement”) is
entered into as of May 15, 2017 among ARGAN, INC., a corporation organized and
in good standing under the laws of the State of Delaware (the “Company”),
SOUTHERN MARYLAND CABLE, INC., a corporation organized and in good standing
under the laws of the State of Delaware, GEMMA POWER, INC., a corporation
organized and in good standing under the laws of the State of Connecticut, GEMMA
POWER SYSTEMS CALIFORNIA, INC., a corporation organized and in good standing
under the laws of the State of California, GEMMA POWER SYSTEMS, LLC, a limited
liability company organized and in good standing under the laws of the State of
Connecticut, GEMMA POWER HARTFORD, LLC, a limited liability company organized
under the laws of the State of Connecticut, GEMMA PLANT OPERATIONS, LLC, a
limited liability company organized and in good standing under the laws of the
State of Delaware, ATLANTIC PROJECTS COMPANY, INC., a corporation organized and
in good standing under the laws of the State of New York, GEMMA RENEWABLE POWER
LLC, a limited liability company organized under the laws of the State of
Delaware, TRC ACQUISITION, LLC, a limited liability company organized under the
laws of the State of Delaware and THE ROBERTS COMPANY, INC., a corporation
organized under the laws of the State of Delaware, together with certain other
Subsidiaries of the Company that become party hereto pursuant to Section 2.13
(each a “Designated Borrower” and, together with the Company, the “Borrowers”
and each a “Borrower”) and BANK OF AMERICA, N.A., as the Lender.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, certain of the Borrowers and the Lender are parties to a Replacement
Credit Agreement dated as of August 10, 2015 (the same, as amended, modified,
substituted, extended, and renewed from time to time prior to the Closing Date,
the “Existing Credit Agreement”);

 

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lender amend and restate the Existing Credit Agreement in its entirety and make
loans and other financial accommodations to the Loan Parties in an aggregate
amount of up to $50,000,000; and

 

WHEREAS, the Lender has agreed to amend and restate the Existing Credit
Agreement in its entirety and make such loans and other financial accommodations
to the Loan Parties on the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion

 

--------------------------------------------------------------------------------


 

of securities into, such equity or other ownership interest, or (b) assets of
another Person which constitute all or substantially all of the assets of such
Person or of a division, line of business or other business unit of such Person.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Replacement Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means each of the following currencies:  Euros, Pound
Sterling, Swiss Francs, Yen, together with each other currency (other than
Dollars) that is approved in accordance with Section 1.09; provided that for
each Alternative Currency, such requested currency is an Eligible Currency.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Lender at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Commitments and $50,000,000.  The Alternative Currency Sublimit is part of, and
not in addition to, the Commitments.

 

“Applicable Rate” means, for any day, the rate per annum set forth:

 

Eurocurrency Rate
Revolving Loans

 

Base Rate
Revolving Loans

 

Letters of Credit

 

Cash
Collateralized
Letters of Credit

 

Unused Fee

 

2.00

%

1.00

%

2.00

%

0.80

%

0.25

%

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Lender to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.13.

 

“Atlantic Projects Acquisition” means the stock acquisition described in that
certain Stock Purchase Agreement dated as of May 11, 2015, as amended, among AGX
International Ltd., a wholly owned subsidiary of the Company (“AGX”) ,
Electrigen Limited, a private company limited by shares incorporated in Hong
Kong (“Electrigen”), Atlantic Projects Holdings Limited, a private company
limited by shares incorporated in Ireland (“AP Limited” and together with
Electrigen, the “Sellers”), and Atlantic Projects Company Limited, a private
company limited by shares incorporated in Ireland (“Atlantic Projects”) pursuant
to which the Sellers sold to AGX one hundred percent (100%) of the issued and
outstanding shares in Atlantic Projects.

 

2

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended January 31, 2017, and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Authorization to Share Insurance Information” means the authorization in form
and substance satisfactory to the Lender (or such other form as required by each
of the Loan Party’s insurance companies).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the Commitment of the Lender to make Revolving Loans and L/C
Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurocurrency Rate
plus one percent (1.00%); and if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.  All Base Rate Loans are only available to U.S. Borrowers and Loans
denominated in Dollars.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrowing” means a Revolving Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurocurrency Rate Loan, means any such day that is also a London
Banking Day:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

3

--------------------------------------------------------------------------------


 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Lender,
as collateral for L/C Obligations or the Obligations, (a) cash or deposit
account balances or Cash Equivalents held with the Lender, (b) backstop letters
of credit entered into on terms, from issuers and in amounts satisfactory to the
Lender, and/or (c) if the Lender shall agree, in its sole discretion, other
credit support, in each case, in Dollars and pursuant to documentation in form
and substance satisfactory to the Lender.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than three hundred sixty
days (360) days from the date of acquisition thereof; provided that the full
faith and credit of the United States is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is the
Lender or (B) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than three hundred seventy five (375) days from the date of acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of any state of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at

 

4

--------------------------------------------------------------------------------


 

least “A-1” (or the then equivalent grade) by S&P, in each case with maturities
of not more than one hundred eighty (180) days from the date of acquisition
thereof; and

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services,
foreign exchange, spot or forward transactions and other cash management
services.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events which would result in
addition or departure of shareholders having more than twenty five percent (25%)
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower on a fully diluted basis (which for this
purpose shall exclude all Equity Interests that have not yet vested).

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Lender for
the benefit of the Secured Parties, but excluding all Excluded Property.

 

“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each of the collateral assignments, security agreements, pledge
agreements or other similar agreements delivered to the Lender pursuant to
Section 6.14, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Lender for the benefit of
the Secured Parties.

 

“Commitment” means the Revolving Commitment.

 

5

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means as to the Company and its
Subsidiaries on a Consolidated basis for any period of determination the ratio
of (a) EBITDA, minus (i) cash taxes, (ii) Capital Expenditures, and
(iii) dividends, distributions and stock repurchases to (b) Fixed Charges, all
in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.13.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.13.

 

6

--------------------------------------------------------------------------------


 

“Designated Borrower Sublimit” means an amount equal to the lesser of the
Commitments and $50,000,000.  The Designated Borrower Sublimit is part of, and
not in addition to, the Commitments.

 

“Designated Lender” shall have the meaning set forth in Section 3.02(b).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Lender at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means as to the Company and its Subsidiaries on a Consolidated basis
for any period of determination thereof, the sum of (a) the net profit (or loss)
(including, without limitation, all net income (loss) recognized by any Loan
Party, all determined in accordance with GAAP consistently applied), plus
(b) interest expense for such period, plus (c) income tax provisions for such
period, plus (d) depreciation and amortization of assets for such period, plus
(e) non-cash stock compensation expense for such period, and plus (f) the amount
of any goodwill impairment for such period.

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lender in such market and as to which a Dollar
Equivalent may be readily calculated. If, after the designation by the Lender of
any currency as an Alternative Currency, any change in currency controls or
exchange regulations or any change in the national or international financial,
political or economic conditions are imposed in the country in which such
currency is issued, result in, in the reasonable opinion of the Lender (in the
case of any Loans or Letters of Credit to be denominated in an Alternative
Currency), (a) such currency no longer being readily available, freely
transferable and convertible into Dollars, (b) a Dollar Equivalent is no longer
readily calculable with respect to such currency, (c) providing such currency is
impracticable for the Lender or (d) no longer a currency in which the Lender is
willing to make such Credit Extensions (each of (a), (b), (c), and (d) a
“Disqualifying Event”), then the Lender shall promptly notify the Company, and
such country’s currency shall no longer be an Alternative Currency until such
time as the Disqualifying Event(s) no longer exist. Within, five (5) Business
Days after receipt of such notice from the Lender, the Borrowers shall repay all
Loans in such currency to which the Disqualifying Event applies or convert such
Loans into the Dollar Equivalent of Loans in Dollars, subject to the other terms
contained herein.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises,

 

7

--------------------------------------------------------------------------------


 

licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“EPC Contract” means any engineering, procurement and construction contract
entered into by any Loan Party or any other Subsidiary (including, without
limitation, any Foreign Subsidiary) in the ordinary course of its business.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon  the Borrower or any ERISA Affiliate or (g) a
failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether

 

8

--------------------------------------------------------------------------------


 

or not waived, or the failure by the Borrower or any ERISA Affiliate to make any
required contribution to a Multiemployer Plan.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)                                 for any Interest Period, with respect to any
Credit Extension:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate which rate is approved by the Lender, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Lender from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on
the Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;

 

(ii)                                  with respect to any Credit Extension
denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Lender and the relevant Lenders pursuant
to Section 1.09(a); and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to the LIBOR
Rate, at or about 11:00 a.m. (London time) determined as of any Rate
Determination Date for Dollar deposits being delivered in the London interbank
market for deposits in Dollars with a term of one (1) month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Lender in connection with any rate set forth in this definition, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Lender, such approved rate shall be applied in
a manner as otherwise reasonably determined by the Lender and (ii) if the
Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency or made to a Foreign Borrower must be
Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Accounts” means:  (a) deposit accounts established solely as payroll
accounts, and (b) any other deposit account that does not have an account
balance in excess of $100,000 (each a “Low Balance Account”) either individually
or when combined with the balance in all other Low Balance Accounts.

 

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Lender, any Intellectual
Property for which a perfected Lien thereon is not effected either by filing of
a Uniform Commercial Code financing statement or by appropriate evidence of such
Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office, (c) the Equity Interests of any Foreign
Subsidiary of any Loan Party to the extent

 

9

--------------------------------------------------------------------------------


 

not required to be pledged to secure the Secured Obligations pursuant to the
Collateral Documents, (d) any permit or license or any contractual obligation
entered into by any Loan Party (A) that prohibits or requires the consent of any
Person other than a Loan Party which has not been obtained as a condition to the
creation by such Loan Party of a lien on any right, title or interest in such
permit, license or contractual obligation or any stock related thereto, or
(B) to the extent that any applicable law prohibits the creation of a lien
thereon, but only, with respect to the prohibition in (A) and (B), to the
extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other applicable
law, and (e) “intent to use” trademark applications for which a statement of use
has not been filed to the extent that, and solely during the period in which,
the grant of a security interest therein would impair, under applicable federal
law, the registerability of such applications or the validity or enforceability
of registrations issued from such applications.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.10 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment; and (c) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(c).

 

“Facility” means the Revolving Facility.

 

“Facility Office” means the office designated by the Lender through which the
Lender will perform its obligations under this Agreement.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Commitments have terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Lender shall have been made).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to

 

10

--------------------------------------------------------------------------------


 

comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Lender.

 

“Fixed Charges” means as to the Company and its Subsidiaries on a Consolidated
basis for any period of determination, the sum of all interest expense paid in
cash, all scheduled principal payments (whether or not actually paid) and all
payments under Capitalized Leases of the Company and its Subsidiaries made
during the Measurement Period up to and including the date such covenant is
being tested, all in accordance with GAAP.

 

“Foreign Entity” means any Person which is not organized under the laws of the
United States or any state or territory thereof or the District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation

 

11

--------------------------------------------------------------------------------


 

of such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of the kind described in clauses (a) through (g) of the definition
thereof or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed or expressly undertaken by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

“Guarantors” means, collectively, (a) the Subsidiaries of each Loan Party as are
or may from time to time become parties to this Agreement pursuant to
Section 6.14, and (b) each Borrower with respect to Secured Obligations owing by
any Loan Party arising under Secured Cash Management Agreements and Secured
Hedge Agreements.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.14.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and not past due for more than one
hundred twenty (120) days after the date on which such trade account was
created);

 

12

--------------------------------------------------------------------------------


 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” has the meaning set forth in the Security Agreement.

 

“Intercompany Debt” has the meaning specified in Section 7.02(d).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three (3) months, the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December, and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the Company in its Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

13

--------------------------------------------------------------------------------


 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and any Borrower (or any Subsidiary) or in favor of the
Lender and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of
Section 6.14.

 

“Joint Ventures” means: (a) the Joint Venture between Gemma Power Systems, LLC
and The Lane Construction Corporation evidenced by the Joint Venture
Agreement-Moxie Liberty, and (b) the Joint Venture between Gemma Power Systems,
LLC and The Lane Construction Corporation evidenced by the Joint Venture
Agreement- Moxie Patriot.

 

“Joint Venture Agreement-Moxie Liberty” means that certain Joint Venture
Agreement dated as of May 9, 2013, as amended from time to time.

 

“Joint Venture Agreement-Moxie Patriot” means that certain Joint Venture
Agreement dated as of September 30, 2013, as amended from time to time.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the

 

14

--------------------------------------------------------------------------------


 

enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Lender” means Bank of America, N.A. (or any of its designated branch offices or
affiliates) and its successors and assigns.  The term “Lender” shall include any
Designated Lender.

 

“Lender’s Office” means, with respect to any currency, the Lender’s address and,
as appropriate, account as set forth on Schedule 1.01(a) with respect to such
currency, or such other address or account with respect to such currency as the
Lender may from time to time notify the Company; which office may include any
Affiliate of the Lender or any domestic or foreign branch of the Lender or such
Affiliate.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

 

“Letter of Credit Expiration Date” means the day that is twelve (12) months
after the Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $30,000,000 and (b) the Revolving Facility.  The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Facility.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Yen and Swiss Franc, in
each case as long as there is a published LIBOR rate with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

15

--------------------------------------------------------------------------------


 

“Liquidity” means as of the date of determination the sum of (a) unused
availability under the Revolving Facility, plus (b) unrestricted cash and Cash
Equivalents of the Borrowers held with the Lender (excluding any Cash
Collateral), minus (c) all billings in excess of costs.

 

“Loan” means an extension of credit by the Lender to the Borrower under
Article II in the form of a Revolving Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) each Guaranty,
(c) the Collateral Documents, (d) each Issuer Document, (e) each Joinder
Agreement, (f) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.12, and (g) all other certificates,
agreements, documents and instruments executed and delivered, in each case, by
or on behalf of any Loan Party pursuant to the foregoing and (h) each Designated
Borrower Request and Assumption Agreement (but specifically excluding any
Secured Hedge Agreement or any Secured Cash Management Agreement).

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit C or such other form as may be approved by the Lender (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer of the Company.

 

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition of the Company individually or of
the Borrowers taken as a whole; or (b) a material impairment in the prospect of
payment of any of the Obligations and/or the value of the Collateral.

 

“Material Contract” means, with respect to any Person, each contract or
agreement (a) to which such Person is a party involving aggregate consideration
payable to or by such Person of $35,000,000 or more in any year or (b) otherwise
material to the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person or (c) any other contract,
agreement, permit or license, written or oral, of the Borrower and its
Subsidiaries as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary of the Borrower that, together with
its Subsidiaries, has total assets (including equity interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
equal to or greater than One Million Dollars ($1,000,000), on a Consolidated
basis as of the end of the most recent four (4) fiscal quarters; provided,
however, that if at any time there are Domestic Subsidiaries which are not
classified as “Material Subsidiaries” but which collectively (i)  have total
assets (including equity interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than
One Million Dollars ($1,000,000) on a Consolidated basis, then the Company shall
promptly designate one or more of such Domestic Subsidiaries as Material
Subsidiaries and cause any such Domestic Subsidiaries to comply with the
provisions of Section 6.13 such that, after such Domestic Subsidiaries become
Guarantors hereunder,

 

16

--------------------------------------------------------------------------------


 

the Domestic Subsidiaries that are not Guarantors shall have total assets of
less than One Million Dollars ($1,000,000) on a Consolidated basis.

 

“Maturity Date” means May 31, 2021; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Company.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.12(a)(i) or (a)(ii), an amount equal to 105% of the
Outstanding Amount of all L/C Obligations, and otherwise, an amount determined
by Lender and which are at all times held in an account maintained with Lender.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Lender (including any form on an electronic platform or
electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of

 

17

--------------------------------------------------------------------------------


 

formation or organization and operating agreement or limited liability company
agreement (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction); (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans occurring on such date; and (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein

 

18

--------------------------------------------------------------------------------


 

as the “Target”), in each case that is a type of business (or assets used in a
type of business) that is similar to the type engaged in by the Company and its
Subsidiaries, in each case so long as:

 

(a)                                 no Default shall then exist or would exist
after giving effect thereto;

 

(b)                                 the Loan Parties shall demonstrate to the
reasonable satisfaction of the Lender that, after giving effect to the
Acquisition on a Pro Forma Basis, the Borrowers’ ratio of Total Funded Debt to
EBITDA shall be less than 2.00 to 1.00;

 

(c)                                  the Loan Parties shall demonstrate to the
reasonable satisfaction of the Lender that, after giving effect to the
Acquisition on a Pro Forma Basis, the Borrowers’ Liquidity shall be greater than
$50,000,000;

 

(d)                                 the Lender shall have received (or shall
receive in connection with the closing of such Acquisition) a first priority
perfected security interest in all property (including, without limitation,
Equity Interests) acquired with respect to the Target in accordance with the
terms of Section 6.14 and the Target, if a Person, shall have executed a Joinder
Agreement in accordance with the terms of Section 6.13;

 

(e)                                  the Lender shall have received at least ten
(10) days prior to the consummation of such Acquisition (i) a description of the
material terms of such Acquisition, (ii) audited financial statements of the
Target, if available, for its most recent fiscal year and management prepared
financial statements for any fiscal quarters ended within the fiscal year to
date, (iii) evidence satisfactory to the Lender that the Borrowers shall be in
Pro Forma Compliance with the financial covenants set forth in Section 7.11
after giving effect to such Acquisition, and (iv) not less than five
(5) Business Days prior to the consummation of any Permitted Acquisition a
certificate substantially in the form of Exhibit D, executed by a Responsible
Officer of the Company certifying that such Permitted Acquisition complies with
the requirements of this Agreement and showing compliance with all financial
covenants on a Pro Forma Basis;

 

(f)                                   (i) the Target shall have EBITDA for the
four (4) fiscal quarter period prior to the date of such Acquisition, and after
giving effect to any pro forma adjustments reasonably acceptable to the Lender,
in an amount greater than $1.00, or (ii) with respect to any Target that does
not satisfy the requirements of clause (i) above: (x) the Target shall have
average EBITDA over the prior three fiscal years in an amount greater than
$1.00  (such Targets herein referred to as, the “EBITDA Look Back Targets”) and
(y) the aggregate amount of all Acquisitions  with respect to EBITDA Look Back
Targets in such fiscal year shall not exceed $40,000,000; and

 

(g)                                  any earn-outs or similar deferred or
contingent obligations of any Borrower in connection with such Acquisition shall
be subordinated to the Secured Obligations in a manner and to the extent
reasonably satisfactory to the Lender.

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Company or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Company and its Subsidiaries; and
(e) the sale or disposition of Cash Equivalents for fair market value.

 

19

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding a Multiemployer Plan), maintained
for employees of the Borrower or any ERISA Affiliate or any such Plan to which
the Borrower or any ERISA Affiliate is required to contribute on behalf of any
of its employees.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business or for any Acquisition,
whether actual or proposed, for purposes of determining compliance with the
financial covenants set forth in Section 7.11, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:

 

(a)                                 in the case of an actual or proposed
Disposition, all income statement items (whether positive or negative)
attributable to the line of business or the Person subject to such Disposition
shall be excluded from the results of the Company and its Subsidiaries for such
Measurement Period;

 

(b)                                 in the case of an actual or proposed
Acquisition, income statement items (whether positive or negative) attributable
to the property, line of business or the Person subject to such Acquisition
shall be included in the results of the Company and its Subsidiaries for such
Measurement Period;

 

(c)                                  interest accrued during the relevant
Measurement Period on, and the principal of, any Indebtedness repaid or to be
repaid or refinanced in such transaction shall be excluded from the results of
the Company and its Subsidiaries for such Measurement Period; and

 

(d)                                 any Indebtedness actually or proposed to be
incurred or assumed in such transaction shall be deemed to have been incurred as
of the first day of the applicable Measurement Period, and interest thereon
shall be deemed to have accrued from such day on such Indebtedness at the
applicable rates provided therefor (and in the case of interest that does or
would accrue at a formula or floating rate, at the rate in effect at the time of
determination) and shall be included in the results of the Company and its
Subsidiaries for such Measurement Period.

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

 

“Project” means any renewable energy or other power generation project to be
developed, engineered or constructed by any Loan Party or any other Subsidiary
(including, without limitation, any Foreign Subsidiary) in the ordinary course
of its business.

 

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Lender, which
agreement is in form and substance acceptable to the Lender and which provides
the Lender with “control” (as such term is used in Article 9 of the UCC) over
the deposit account(s) or securities account(s) described therein.

 

20

--------------------------------------------------------------------------------


 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Lender); provided that to the extent such market practice is not
administratively feasible for the Lender, then “Rate Determination Date” means
such other day as otherwise reasonably determined by the Lender.

 

“Reduction Amount” has the meaning set forth in Section 2.05(b)(ii).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

 

“Responsible Officer” means those officers, managers and/or members of a Loan
Party authorized to execute Loan Documents and other agreements on behalf of
such Loan Party as certified to the Lender in the most recent incumbency
certification provided by such Loan Party to the Lender and, solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Lender or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent. 
To the extent requested by the Lender, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Lender, appropriate
authorization documentation, in form and substance satisfactory to the Lender.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Company or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Company or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Lender shall determine; and (b) with respect
to any Letter of Credit, each of the following:  (i) each date of issuance,
amendment and/or extension of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of any payment by the Lender under any Letter of Credit
denominated in an Alternative Currency, (iii) in the case of all Existing
Letters of Credit

 

21

--------------------------------------------------------------------------------


 

denominated in Alternative Currencies, the Closing Date, and (iv) such
additional dates as the Lender shall determine.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01.

 

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Company or another Borrower pursuant to Section 2.01 and (b) issue
Letters of Credit for the account of the Borrower pursuant to Section 2.03, as
the same be increased in accordance with Section 2.04 of this Agreement.  The
Revolving Commitment on the Closing Date shall be $50,000,000.

 

“Revolving Facility” means, at any time, the aggregate amount of the Lender’s
Revolving Commitments at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Lender to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant
Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and any of its Subsidiaries and the Lender or an Affiliate of
the Lender.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract required or not prohibited under Article VI or VII
between any Loan Party and any of its Subsidiaries and the Lender or an
Affiliate of the Lender.

 

“Secured Obligations” means (a) in the case of the Borrowers, (i) all
Obligations, (ii) all obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements and (iii) all costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including the fees, charges and disbursements of counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or

 

22

--------------------------------------------------------------------------------


 

hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (b) in the case of any Guarantor, such Guarantor’s
Guaranteed Obligations; provided that Secured Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“Secured Parties” means, collectively, the Lender (including any Designated
Lenders) the Affiliates of the Lender party to Secured Cash Management
Agreements and Secured Hedge Agreements and the Indemnitees.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Security Agreement” means the amended and restated security and pledge
agreement, dated as of the Closing Date, executed in favor of the Lender by each
of the Loan Parties.

 

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit E.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Lender to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Lender may obtain such spot rate from
another financial institution designated by the Lender if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Lender may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt” means Indebtedness incurred by any Loan Party which by its
terms (a) is subordinated in right of payment pursuant to a written agreement
acceptable to the Lender in its sole discretion to the prior payment of the
Secured Obligations and (b) contains other terms, including without

 

23

--------------------------------------------------------------------------------


 

limitation, standstill, interest rate, maturity and amortization, and
insolvency-related provisions, in all respects acceptable to the Lender in its
sole discretion.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

 

24

--------------------------------------------------------------------------------


 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the Lender to
be a suitable replacement) is open for the settlement of payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments or similar fees or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Total Funded Debt” means at any date, for Borrower and its Subsidiaries on a
Consolidated basis, whether secured or unsecured, the aggregate of all of the
following:  (a) Indebtedness of such Person for borrowed money, including the
Facility, or for the deferred purchase price of property or services, (b) any
obligations of such Person in respect of letters of credit, banker’s or other
acceptances or similar obligations issued or created for the account of such
Person, (c) lease obligations of such Person with respect to capital leases, and
(d) all liabilities secured by any lien on any property owned by such Person, to
the extent attached to such Person’s interest in such property, even though such
Person has not assumed or become personally liable for the payment thereof, but,
(e) excluding all debt held by the Bank that is Cash Collateralized (including,
Letters of Credit to the extent they continue to be Cash Collateralized).

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

 

“Travelers” means Travelers Casualty and Surety Company of America.

 

“Travelers Letter Agreement” means that certain Letter Agreement between the
Lender and Travelers dated December 11, 2006, as amended.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

 

25

--------------------------------------------------------------------------------


 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including the Loan
Documents and any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, modified, extended, restated, replaced or supplemented from time
to time (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Any and
all references to “Borrower” regardless of whether preceded by the term a, any,
each of, all, and/or, or any other similar term shall be deemed to refer, as the
context requires, to each and every (and/or any one or all) parties constituting
a Borrower, individually and/or in the aggregate.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with

 

26

--------------------------------------------------------------------------------


 

that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or Lender shall so request, the Lender and the Company shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Company shall provide to the
Lender financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)                                  Pro Forma Treatment.  Each Disposition of
all or substantially all of a line of business, and each Acquisition, by the
Company and its Subsidiaries that is consummated during any Measurement Period
shall, for purposes of determining compliance with the financial covenants set
forth in Section 7.11, be given Pro Forma Effect as of the first day of such
Measurement Period.

 

1.04                        Rounding.

 

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05                        Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurocurrency Rate” or with
respect to any comparable or successor rate thereto.

 

1.06                        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

27

--------------------------------------------------------------------------------


 

1.07                        UCC Terms.

 

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.

 

1.08                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Lender shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Lender.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Lender.

 

1.09                        Additional Alternative Currencies.

 

(a)                                 The Company and any Designated Borrower may
from time to time request that Eurocurrency Rate Loans be made and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency”; provided that (i) such requested currency
is an Eligible Currency and (ii) such requested currency shall only be treated
as a “LIBOR Quoted Currency” to the extent that there is published LIBOR rate
for such currency.  In the case of any such request with respect to the making
of Eurocurrency Rate Loans, such request shall be subject to the approval of the
Lender, and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the Lender.

 

(b)                                 Any such request shall be made to the Lender
not later than 11:00 a.m., twenty (20) Business Days prior to the date of the
desired Credit Extension (or such other time or date as may be agreed by the
Lender in its sole discretion).

 

(c)                                  If the Lender consents to making
Eurocurrency Rate Loans or Letters of Credit in such requested currency and the
Lender reasonably determines that an appropriate interest rate is available to
be used for such requested currency, the Lender shall so notify the Company and
may amend the definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency
to the extent necessary to add the applicable Eurocurrency Rate for such
currency and (i) to the extent the definition of Eurocurrency Rate reflects the
appropriate interest rate for such currency or has been amended to reflect the
appropriate rate for such currency, such currency shall thereupon be deemed for
all purposes to be an Alternative Currency for purposes of any Borrowings of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as applicable. 
Any specified currency of an Existing Letter of Credit that is neither Dollars
nor one of the Alternative Currencies specifically listed in the definition of
“Alternative Currency” shall be deemed an Alternative Currency with respect to
such Existing Letter of Credit only.

 

28

--------------------------------------------------------------------------------


 

1.10                        Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Lender may from time
to time specify to be appropriate to reflect the adoption of the Euro by any
member state of the European Union and any relevant market conventions or
practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Lender may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

 

1.11                        Appointment of Agent.  All requests for a Revolving
Loan, Letters of Credit and other Credit Extensions shall be made by the Company
on behalf of a Borrower and each Borrower hereby irrevocably appoints the
Company as its agent and true and lawful attorney in fact and grants to the
Company (i) full and exclusive power to execute this Agreement and any
amendments hereto for and on its behalf or on behalf of any other Borrower, all
other Loan Documents and all other documents and electronic platforms entered
into in connection herewith and therewith, (ii) full power to request Revolving
Loans, Letters of Credit and other Credit Extensions for an on its behalf or on
behalf of any other Borrower, (iii) full power to prepare, or authorize the
preparation of, any and all documents, certificates or disclosure materials
reasonable and ordinarily prepared in connection with the issuance of Revolving
Loans, Letters of Credit and other Credit Extensions under this Agreement, and
to execute and deliver such items to the appropriate parties in connection
therewith.  Each Borrower further agrees that (i) the Company may execute such
documents on behalf of any Borrower as the Company deems appropriate in its sole
discretion, (ii) and each Borrower shall be obligated by all of the terms of any
such document executed on its behalf any notice or communication delivered by
the Lender to the Company shall be deemed delivered to each Borrower and
(iii) the Lender may accept, and be permitted to rely on, any document,
instrument or agreement executed by the Company on behalf of each Loan Party.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Loans.

 

Subject to the terms and conditions set forth herein, the Lender agrees to make
loans (each such loan, a “Revolving Loan”) to the Borrowers (as requested by the
Company), in Dollars or in one or more Alternative Currencies, from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of the Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Revolving Facility, (ii) the
aggregate Outstanding Amount of all Loans

 

29

--------------------------------------------------------------------------------


 

made to the Designated Borrowers shall not exceed the Designated Borrower
Sublimit, and (iii) the aggregate Outstanding Amount of all Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit. 
Within the limits of the Revolving Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow Revolving Loans, prepay under
Section 2.05, and reborrow under this Section 2.01.  Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein; provided,
however, any Revolving Borrowings made on the Closing Date or any of the three
(3) Business Days following the Closing Date shall be made as Base Rate Loans
unless the Company on behalf of each Borrower delivers a Funding Indemnity
Letter not less than three (3) Business Days prior to the date of such Revolving
Borrowing.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Notice of Borrowing.  Each Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Company’s irrevocable notice to
the Lender, which may be given by (A) telephone or (B) a Loan Notice; provided
that any telephonic notice must be confirmed immediately by delivery to the
Lender of a Loan Notice.  Each such notice must be received by the Lender not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Company wishes to
request Eurocurrency Rate Loans having an Interest Period other than one (1),
two (2), three (3) or six (6) months in duration as provided in the definition
of “Interest Period”, the applicable notice must be received by the Lender not
later than 11:00 a.m. (i) four (4) Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five (5) Business Days (or six (6) Business Days
in the case of a Special Notice Currency) prior to the requested date of such
Company, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies.  Not later than 11:00 a.m., (i) three (3) Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four (4) Business Days
(or five (5) Business Days in the case of a Special Notice Currency) prior to
the requested date of such Borrower, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Lender shall notify the
Company (which notice may be by telephone) whether or not the requested Interest
Period is available.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be, unless otherwise agreed by Lender, in a
principal amount of the Dollar Equivalent of $1,000,000 or a whole multiple of
the Dollar Equivalent of $500,000 in excess thereof.  Except as provided in
Sections 2.02(c), each Borrowing of or conversion to Base Rate Loans shall be,
unless otherwise agreed by Lender, in a principal amount of the Dollar
Equivalent of $500,000 or a whole multiple of the Dollar Equivalent of $100,000
in excess thereof.  Each Loan Notice (whether telephonic or written) shall
specify (A)  the applicable Facility and whether the Company is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans, as the case may be, under such Facility, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (C) the principal amount of Loans to be borrowed, converted or
continued, (D) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (E) if applicable, the duration of the Interest Period with
respect thereto, (F) the currency of the Loans to be borrowed, and (G)  the
applicable Borrower.  If the Company fails to specify a currency in a Loan
Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars.  If the Company fails to specify a Type of Loan in a Loan Notice or if
the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in

 

30

--------------------------------------------------------------------------------


 

an Alternative Currency, such Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one (1) month.  Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans.  If the Company requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.  Excepted as permitted pursuant to Section 2.02(c), no
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be repaid in the original currency of such Loan and
reborrowed in the other currency.

 

(b)                                 Advances.  Following receipt of a Loan
Notice for a Facility, upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Lender shall make the requested funds available to the
applicable Borrower either by (i) crediting the account of the Company on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Lender by the Company.

 

(c)                                  Eurocurrency Rate Loans.  Except as
otherwise provided herein, a Eurocurrency Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurocurrency Rate Loans without the consent of the
Lender, and the Lender may demand that any or all of the outstanding
Eurocurrency Rate Loans denominated in Dollars be converted immediately to Base
Rate Loans and any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

 

(d)                                 Interest Periods.  After giving effect to
all Revolving Borrowings, all conversions of Revolving Loans from one Type to
the other, and all continuations of Revolving Loans as the same Type, there
shall not be more than 6 Interest Periods in effect in respect of the Revolving
Facility.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, the Lender agrees (A) from time to time on any Business Day during
the period from the Closing Date until the Maturity Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries or in the Lender’s sole and
absolute discretion, any of its Foreign Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (B) to honor drawings under the Letters of Credit; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Outstandings shall not exceed the Revolving Facility and
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  All requests for the issuance or amendment of a Letter of
Credit shall be made by the Company on behalf of a Loan Party and any Foreign
Subsidiaries and each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit for any Loan Party or any Foreign Subsidiary shall be fully revolving,
and accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that

 

31

--------------------------------------------------------------------------------


 

have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto and deemed L/C Obligations, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)                                  The Lender shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twenty four (24)
months after the date of issuance, unless the Lender has approved such expiry
date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the Maturity Date, unless
the Lender has approved such expiry date.

 

(C)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Lender from issuing the Letter of Credit, or any Law applicable to
the Lender or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the Lender shall
prohibit, or request that the Lender refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon the
Lender with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Lender any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which the
Lender in good faith deems material to it;

 

(D)                               the issuance of the Letter of Credit would
violate one or more policies of the Lender applicable to letters of credit
generally;

 

(E)                                except as otherwise agreed by the Lender, the
Letter of Credit is in an initial stated amount less than $10,000;

 

(F)                                 the Letter of Credit is to be denominated in
a currency other than Dollars or an Alternative Currency;

 

(G)                               the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or

 

(H)                              the Lender does not as of the issuance date of
the requested Letter of Credit issue Letters of Credit in the requested
currency.

 

(iii)                               The Lender shall be under no obligation to
amend any Letter of Credit if (A) the Lender would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
Lender in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Company, as required by the

 

32

--------------------------------------------------------------------------------


 

L/C Issuer. Such Letter of Credit Application may be sent by fax transmission,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the Lender, by personal delivery or by any other means
acceptable to the Lender. Such Letter of Credit Application must be received by
the Lender not later than 11:00 a.m. at least five (5) Business Days (or such
later date and time as the Lender may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Lender:  (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof and in the absence of specification of currency shall be deemed a
request for a Letter of Credit denominated in Dollars; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) whether the Letter of Credit will be Cash Collateralized
and (I) such other matters as the Lender may require.  In the case of any Letter
of Credit which is to be Cash Collateralized, prior to the issuance of such
Letter of Credit, the Borrower shall deposit the Minimum Collateral Amount with
respect to such Letter of Credit into a collateral account to be maintained with
the Lender and execute and deliver to the Lender such documents as the Lender
may require to cause such account to be pledged to the Lender as collateral for
such Cash Collateralized Letter of Credit.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Lender (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Lender may require.  Additionally, the Company shall furnish to
the Lender such other documents and information pertaining to such requested
Letter of Credit issuance or amendment, including any Issuer Documents, as the
Lender may require.

 

(ii)                                  Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the Lender will also deliver to
the Company a true and complete copy of such Letter of Credit or amendment.

 

(iii)                               If the Company so requests in any applicable
Letter of Credit Application, the Lender may, in its sole discretion, agree to
issue a standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Lender to prevent any such extension at least
once in each twelve (12) month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve (12)
month period to be agreed upon at the time such Letter of Credit is issued. 
Unless otherwise directed by the Lender, the Borrower shall not be required to
make a specific request to the Lender for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lender shall permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the Lender shall
not permit any such extension if (A) the Lender has determined that it would not
be permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date from the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and directing the Lender not to permit such
extension.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Drawings and Reimbursements.  Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Lender shall notify the Company thereof.  In the case
of a Letter of Credit denominated in an Alternative Currency, the Company shall
reimburse the Lender in such Alternative Currency, unless (i) the Lender (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (ii) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the Lender promptly following receipt
of the notice of drawing that the Company will reimburse the Lender in Dollars. 
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the Lender shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof.  Not later than 11:00 a.m. on the date of any payment
by the Lender under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the Lender under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the Lender in an amount equal to the amount
of such drawing and in the applicable currency.  In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c) and (B) the Dollar amount paid by
the Company, whether on or after the Honor Date, shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the Lender for
the loss resulting from its inability on that date to purchase the Alternative
Currency in the full amount of the drawing.  If the Borrowers fail to so
reimburse the Lender by such time, the Company shall be deemed to have requested
a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans.  Any notice given by the Lender pursuant to this
Section 2.03(c) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(d)                                 Obligations Absolute.  The joint and several
obligation of the Borrowers to reimburse the Lender for each drawing under each
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrowers or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the Lender or any other Person, whether in connection with this Agreement or by
such Letter of Credit, the transactions contemplated hereby or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, endorsement, certificate
or other document presented under or in connection with such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

 

34

--------------------------------------------------------------------------------


 

(iv)                              waiver by the Lender of any requirement that
exists for the Lender’s protection and not the protection of a Loan Party or any
waiver by the Lender which does not in fact materially prejudice any Loan Party;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the Lender in respect of
an otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

 

(vii)                           any payment by the Lender under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries; or

 

(ix)                              any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the Company
or any Subsidiary or in the relevant currency markets generally.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the
Borrower will immediately notify the Lender.  The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

 

(e)                                  Role of the Lender.  The Lender and the
Borrowers agree that, in paying any drawing under a Letter of Credit, the Lender
shall not have any responsibility to obtain any document (other than any sight
or time draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
Lender, any of its Related Parties nor any correspondent, participant or
assignee of the Lender shall be liable or responsible for any of the matters
described in Section 2.03(d).  In furtherance and not in limitation of the
foregoing, the Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Lender shall not be responsible
for the validity or sufficiency of any instrument transferring, endorsing or
assigning or purporting to transfer, endorse or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason.  The Lender may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)

 

35

--------------------------------------------------------------------------------


 

message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(f)                                   Applicability of ISP and UCP; Limitation
of Liability.  Unless otherwise expressly agreed by the Lender and the Borrowers
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, the Lender shall not be
responsible to the Borrowers for, and the Lender’s rights and remedies against
the Borrowers shall not be impaired by, any action or inaction of the Lender
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the Lender or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(g)                                  Letter of Credit Fees.  The Borrower shall
pay to the Lender a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Rate times the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (A) due and payable (i) on the
first Business Day following each fiscal quarter end, commencing with the first
such date to occur after the issuance of such Letter of Credit, (ii) on the
Maturity Date, but only with respect to any outstanding Letters of Credit that
will expire on or before the Maturity Date, (iii) on the Letter of Credit
Expiration Date, and thereafter (iv) on demand and (B) computed on a quarterly
basis in arrears.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

 

(h)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(i)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the Lender hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.04                        Increase of Revolving Facility.

 

(a)                                 At any time during the period from and after
the Closing Date through but excluding the Maturity Date, provided no Event of
Default has occurred and is continuing, Borrower may request, and at the option
of the Borrower (but subject to the conditions set forth in clause (b) below),
the Revolving Facility may be increased from time to time during the term of
this Agreement by an aggregate amount not to exceed Ten Million Dollars
($10,000,000) and in a minimum amount of not less than Five Million Dollars
($5,000,000)(each such increase, an “Increase”).

 

(b)                                 Each of the following shall be conditions
precedent to any Increase of the Revolving Facility:

 

36

--------------------------------------------------------------------------------


 

(i)                                     Lender shall in its sole and absolute
discretion, issued a commitment to increase the Revolving Facility,

 

(ii)                                  Lender shall have received from Borrower a
certificate dated as of the date of the applicable Increase signed by an officer
of Borrower certifying and attaching the resolutions adopted by them approving
or consenting to such increase,

 

(iii)                               Borrower shall have paid Lender a non
refundable commitment fee for the Increase in the amount of thirty five basis
points (0.0035%) of the amount of such Increase;

 

(iv)                              each of the conditions precedent set forth in
Sections 4.01(b), (c), (e), (f), (g), (k), (l), (m) and (n) shall have been
satisfied.

 

(c)                                  Unless otherwise specifically provided
herein, all references in this Agreement and any other Loan Document to Loan
shall be deemed, unless the context otherwise requires, to include Loans made
pursuant to the increased Revolving Facility pursuant to this Section 2.04

 

(d)                                 The Loans and the Revolving Facility
established pursuant to this Section 2.04 shall constitute Loans and the
Revolving Facility under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents.  Borrower shall take any actions
reasonably required by Lender to ensure and demonstrate that the liens granted
by the Loan Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of such increased Revolving Facility.

 

2.05                        Prepayments.

 

(a)                                 Optional.  The Company may, upon notice to
the Lender pursuant to delivery to the Lender of a Notice of Loan Prepayment, at
any time or from time to time voluntarily prepay Revolving Loans in whole or in
part without premium or penalty subject to Section 3.05; provided that, unless
otherwise agreed by the Lender (A) such notice must be received by Lender not
later than 11:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four
(4) Business Days (or five (5), in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (3) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof; (C) any prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $100,000 or a whole multiple of $50,000 in excess thereof; and (D) any
prepayment of Base Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date, the currency and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

 

37

--------------------------------------------------------------------------------


 

(b)                                 Mandatory.

 

(i)                                     Revolving Outstandings.  If for any
reason the Total Revolving Outstandings at any time exceed the Revolving
Facility at such time, the Borrower shall immediately prepay Revolving Loans
(together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b) unless, after the
prepayment of the Revolving Loans, the Total Revolving Outstandings exceed the
Revolving Facility at such time.

 

(ii)                                  Application of Other Payments. 
Prepayments of the Revolving Facility made pursuant to this Section 2.05(b),
first, shall be applied to the outstanding Revolving Loans, and, second, shall
be used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Facility required pursuant to clause (i) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all Revolving Loans outstanding at such time and the Cash Collateralization of
the remaining L/C Obligations in full (the sum of such prepayment amounts, cash
collateralization amounts and remaining amount being, collectively, the
“Reduction Amount”) may be retained by the Borrower for use in the ordinary
course of its business.  Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party
that has provided Cash Collateral) to reimburse the Lender.

 

(iii)                               Alternative Currencies.  If the Lender
notifies the Company at any time that the Outstanding Amount of all Loans and
L/C Obligations denominated in Alternative Currencies at such time exceeds an
amount equal to 105% of the Alternative Currency Sublimit then in effect, then,
within two (2) Business Days after receipt of such notice, the Borrowers shall
prepay Loans and/or Cash Collateralize Letters of Credit in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

 

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 Optional.  The Company may, upon notice to
the Lender, terminate the Revolving Facility or the Letter of Credit Sublimit,
or from time to time permanently reduce the Revolving Facility or the Letter of
Credit Sublimit; provided that (i) any such notice shall be received by the
Lender not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) the Company shall not terminate or reduce (A) the Revolving
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Revolving Facility
or (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit.

 

(b)                                 Mandatory.  If after giving effect to any
reduction or termination of Revolving Commitments under this Section 2.06, the
Letter of Credit Sublimit, the Alternative Currency Sublimit or

 

38

--------------------------------------------------------------------------------


 

the Designated Borrower Sublimit exceeds the Revolving Facility at such time,
the Letter of Credit Sublimit, the Alternative Currency Sublimit or the
Designated Borrower Sublimit, as the case may be, shall be automatically reduced
by the amount of such excess.

 

(c)                                  Payment of Fees.  All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loan.

 

The Borrower shall repay to the Lender on the Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date.

 

2.08                        Interest and Default Rate.

 

(a)                                 Interest.  Subject to the provisions of
Section 2.08(b), (i) each Eurocurrency Rate Loan under the Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period
from the applicable borrowing date at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for such Facility; and
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Facility.  To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a rate that is less than zero, such
rate shall be deemed zero for purposes of this Agreement.

 

(b)                                 Default Rate.

 

(i)                                     If any amount of principal of any Loan
is not paid when due (after giving effect to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrowers under any Loan Document is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Lender such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Lender, while any
Event of Default exists (including a payment default), all outstanding
Obligations (including Letter of Credit Fees) may accrue at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest Payments.  Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein.  Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

39

--------------------------------------------------------------------------------


 

2.09                        Fees.

 

In addition to certain fees described in subsection (g) of Section 2.03:

 

(a)                                 Unused Fee.  The Borrowers shall pay to the
Lender an unused fee in Dollars equal to the Applicable Rate times the actual
daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Facility.

 

(b)                                 Upfront Fee.  The Borrowers shall pay to the
Lender on the Closing Date an upfront fee in the amount of $175,000 (the
“Upfront Fee”).  The Upfront Fee is considered earned when paid and is not
refundable.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 Computation of Interest and Fees.  All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365 day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11, bear
interest for one (1) day.  Each determination by the Lender of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

2.11                        Payments Generally.

 

All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Lender at the
Lender’s Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Lender at the
Lender’s Office in such Alternative Currency and in Same Day Funds not later
than the Applicable Time specified by the Lender on the dates specified herein.
Without limiting the generality of the foregoing, the Lender may require that
any payments due under this Agreement be made in the United States.  If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
All payments received by the Lender (i) after 2:00 p.m., in the case of payments
in Dollars, or (ii) after the Applicable Time specified by the Lender, in the
case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  Except as otherwise specifically provided for in this
Agreement, if any payment to be made by the Borrowers shall come due on a day

 

40

--------------------------------------------------------------------------------


 

other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

2.12                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) any
L/C Obligation for any reason remains outstanding as of the Maturity Date, or
(ii) the Borrower shall be required to provide Cash Collateral pursuant to the
terms hereof, the Borrower shall immediately following any request by the
Lender, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount.  Additionally, if the Lender notifies the Company at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
110% of the Letter of Credit Sublimit then in effect, then within two
(2) Business Days after receipt of such notice, the Company shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

 

(b)                                 Grant of Security Interest.  The Borrowers
hereby grant to (and subjects to the control of) the Lender and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.12(c).  If at any time the Lender determines that Cash Collateral is
subject to any right or claim of any Person other than the Lender, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrowers will, promptly upon demand by the Lender, pay or provide to the
Lender additional Cash Collateral in an amount sufficient to eliminate such
deficiency.  All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in one or more blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrowers shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.12 or Sections 2.03, 2.05 or 8.02 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations
and other obligations for which the Cash Collateral was so provided, prior to
any other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to secure obligations shall be released
promptly following the determination by the Lender that there exists excess Cash
Collateral; provided, however, (A) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated obligations.

 

2.13                        Designated Borrowers.

 

(a)                                 Designated Borrowers.  The Company may at
any time, upon not less than fifteen (15) Business Days’ notice from the Company
to the Lender (or such shorter period as may be agreed by the Lender in its sole
discretion), request to designate any Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Loans hereunder by delivering to
the Lender a duly executed notice and agreement in substantially the form of
Exhibit G (a “Designated Borrower Request and Assumption Agreement”).  The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein (i) the
Lender must agree to

 

41

--------------------------------------------------------------------------------


 

such Applicant Borrower becoming a Designated Borrower and (ii) the Lender shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Lender, as may be required by the Lender (the
requirements in clauses (i) and (ii) hereof, the “Designated Borrower
Requirements”).  If the Designated Borrower Requirements are met, the Lender
shall so notify the Company and shall specify the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon the Lender agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five (5) Business Days after such effective date.

 

(b)                                 Obligations.  Except as specifically
provided herein, the Secured Obligations of the Company and each of the
Borrowers shall be joint and several in nature (unless such joint and several
liability (i) shall result in adverse tax consequences to any such Designated
Borrower or (ii) is not permitted by any Law applicable to such Designated
Borrower, in which either such case, the liability of such Designated Borrower
shall be several in nature) regardless of which such Person actually receives
Credit Extensions hereunder or the amount of such Credit Extensions received or
the manner in which the Lender accounts for such Credit Extensions on its books
and records.  Notwithstanding anything contained to the contrary herein or in
any Loan Document (including any Designated Borrower Request and Assumption
Agreement), (A) no Designated Borrower that is a Foreign Subsidiary shall be
obligated with respect to any Secured Obligations of the Company or of any
Domestic Subsidiary, (B) the Secured Obligations owed by a Designated Borrower
that is a Foreign Subsidiary shall be several and not joint with the Secured
Obligations of the Company or of any Designated Borrower that is a Domestic
Subsidiary, and (C) no Designated Borrower that is a Foreign Subsidiary shall be
obligated as a Guarantor under Article IX with respect to the Secured
Obligations of the Company or any Domestic Subsidiary.

 

(c)                                  Appointment.  Each Subsidiary of the
Company that is or becomes a “Designated Borrower” pursuant to this Section 2.13
hereby irrevocably appoints the Company to act as its agent for all purposes of
this Agreement and the other Loan Documents.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the Lender) require the deduction or withholding of
any Tax from any such payment by a Loan Party, then such Loan Party shall be
entitled to make such deduction or withholding, where appropriate and, further,
to the extent that the withholding or deduction is made on account of
Indemnifiable Taxes, will also pay to the Lender, at the time interest is paid,
any additional amount so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01)  the Lender receives an amount equal to the sum
it would have received had no such withholding or deduction been made.  As soon
as practicable after any payment of taxes by any Loan Party to a Governmental
Authority, as provided in this Section 3.01, the Borrower will deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return reporting such payment
or other evidence of such payment reasonably satisfactory to

 

42

--------------------------------------------------------------------------------


 

the Lender.  The Company will confirm that it has paid such withheld Taxes by
giving the Lender official tax receipts (or notarized copies) within thirty (30)
days after the due date.

 

3.02                        Illegality.

 

(a)                                 If the Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Lender or its applicable Lender’s Office to perform any of its
obligations hereunder or to make, maintain or fund or charge interest with
respect to any Credit Extension or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of the Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by the Lender to the Company, (i) any obligation
of the Lender to issue, make, maintain, fund or charge interest with respect to
any such Credit Extension or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of the Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of the Lender shall, if necessary to avoid such illegality, be
determined by the Lender without reference to the Eurocurrency Rate component of
the Base Rate, in each case until the Lender notifies the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (A) the Company shall, upon demand from the Lender, prepay or,
if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans shall, if necessary to avoid such illegality, be determined by the Lender
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if the Lender may not lawfully continue to maintain such Eurocurrency Rate Loans
and (B) if such notice asserts the illegality of the Lender determining or
charging interest rates based upon the Eurocurrency Rate, the Lender shall
during the period of such suspension compute the Base Rate without reference to
the Eurocurrency Rate component thereof until the Borrower is advised in writing
by Lender that it is no longer illegal for the Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Company shall also pay accrued interest on the amount so prepaid
or converted.

 

(b)                                 Lender may at its option make any Credit
Extension to any Borrower by causing any domestic or foreign branch or Affiliate
of Lender (a “Designated Lender”) to make such Credit Extension; provided that
any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Credit Extension in accordance with the terms of this
Agreement; provided, however, if the Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender or its applicable Designated Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan, or (iii) issue, make, maintain, fund or charge
interest with respect to any Credit Extension to any Designated Borrower who is
organized under the laws of a jurisdiction other than the United States, a State
thereof or the District of Columbia then, on notice thereof by the Lender to the
Company, and until such notice by the Lender is revoked, any obligation of the
Lender or its Designated Lender to issue, make, maintain, fund or charge
interest with respect to any such Credit Extension shall be suspended, and to
the extent required by applicable Law, cancelled.  Upon receipt of such notice,
the Loan Parties shall, take all reasonable actions requested by the Lender to
mitigate or avoid such illegality.  Any Designated Lender shall be considered a
Lender.

 

43

--------------------------------------------------------------------------------


 

3.03                        Inability to Determine Rates.

 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, the Lender determines that (a) Dollar deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan, (c) a fundamental change has
occurred in the foreign exchange or interbank markets with respect to such
Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) or (d) the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to the Lender of funding such
Eurocurrency Rate Loan, the Lender will promptly so notify the Company. 
Thereafter, (i) the obligation of the Lender to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (ii) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Lender revokes such notice.  Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein. Notwithstanding
the foregoing, in the case of such pending request, the Lender, in consultation
with the Company, may establish an alternative interest rate for funding Loans
in the applicable currency and amount, and with the same Interest Period as the
Loan requested to be made, converted or continued, as the case may be in which
case, such alternative rate of interest shall apply with respect to such Loans.

 

3.04                        Increased Costs; Reserves on Eurocurrency Rate
Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Lender (except any reserve requirement
contemplated by Section 3.04(e));

 

(ii)                                  subject the Lender to any taxes on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on the Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by the Lender or any Letter of Credit;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
the Lender of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the Borrower will pay (or
cause the applicable

 

44

--------------------------------------------------------------------------------


 

Designated Borrower to pay) to the Lender such additional amount or amounts as
will compensate the Lender for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Requirements.  If the Lender
determines that any Change in Law affecting the Lender or the Lender’s Office or
the Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of the Lender or the Loans made
by or the Letters of Credit issued by the Lender, to a level below that which
the Lender or the Lender’s holding company could have achieved but for such
Change in Law (taking into consideration the Lender’s policies and the policies
of the Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay (or cause the applicable Designated Borrower
to pay) to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.

 

(c)                                  Reserved.

 

(d)                                 Certificates for Reimbursement.  A
certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error.  The Company shall pay (or cause the
applicable Designated Borrower to pay) the Lender the amount shown as due on any
such certificate within fifteen (15) days after receipt thereof.

 

(e)                                  Reserves on Eurocurrency Rate Loans.  The
Borrower shall pay (or cause the applicable Designated Borrower to pay) to the
Lender, (i) as long as the Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), and (ii) as long as the Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by the Lender (as determined by the Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least fifteen (15) days’ prior notice of such additional interest or
costs from the Lender.  If the Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable fifteen (15) days from receipt of such notice.

 

(f)                                   Delay in Requests.  Failure or delay on
the part of the Lender to demand compensation pursuant to the foregoing
provisions of this Section 3.04 shall not constitute a waiver of the Lender’s
right to demand such compensation, provided that the Company shall not be
required to compensate the Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that the Lender notifies the Company of the Change
in Law giving rise to such increased costs or reductions and of the Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

45

--------------------------------------------------------------------------------


 

3.05                        Compensation for Losses.

 

Upon demand of the Lender from time to time, the Borrower shall promptly
compensate (or cause the applicable Designated Borrower to compensate) the
Lender for and hold the Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of the Lender to make a Loan) to prepay, borrow, continue
or convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower or the applicable Designated Borrower; or

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by the Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower (or the applicable
Designated Borrower) to the Lender under this Section 3.05, the Lender shall be
deemed to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency
Rate for such Loan by a matching deposit or other borrowing in the offshore
interbank  market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

 

3.06                        Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.

 

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                                 Execution of Credit Agreement; Loan
Documents.  The Lender shall have received (i) counterparts of this Agreement,
executed by a Responsible Officer of each Loan Party, (ii) counterparts of the
Security Agreement and each other Collateral Document, executed by a Responsible
Officer of the applicable Loan Parties and a duly authorized officer of each
other Person party thereto, as applicable and (iii) counterparts of any other
Loan Document, executed by a Responsible Officer of the applicable Loan Party
and a duly authorized officer of each other Person party thereto.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Officer’s Certificate.  The Lender shall
have received a certificate of a Responsible Officer dated the Closing Date,
certifying as to the Organization Documents of each Loan Party (which, to the
extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), the resolutions of the governing body of
each Loan Party, the good standing, existence or its equivalent of each Loan
Party and of the incumbency (including specimen signatures) of the Responsible
Officers of each Loan Party.

 

(c)                                  Legal Opinions of Counsel.  The Lender
shall have received an opinion or opinions (including, if requested by the
Lender, local counsel opinions) of counsel for the Loan Parties, dated the
Closing Date and addressed to the Lender, in form and substance acceptable to
the Lender.

 

(d)                                 Financial Statements.  The Lender shall have
received copies of the financial statements referred to in Section 5.05, each in
form and substance satisfactory to each of them.

 

(e)                                  Personal Property Collateral.  The Lender
shall have received, in form and substance satisfactory to the Lender:

 

(i)                                     (A) searches of UCC filings in the
jurisdiction of incorporation or formation, as applicable, of each Loan Party
and each jurisdiction where a filing would need to be made in order to perfect
the Lender’s security interest in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens and (B) tax lien, judgment and bankruptcy searches;

 

(ii)                                  completed UCC financing statements for
each appropriate jurisdiction as is necessary, in the Lender’s sole discretion,
to perfect the Lender’s security interest in the Collateral;

 

(iii)                               to the extent not delivered to Lender
pursuant to the Existing Credit Agreement, stock or membership certificates, if
any, evidencing the Pledged Equity and undated stock or transfer powers duly
executed in blank; in each case to the extent such Pledged Equity is
certificated;

 

(iv)                              to the extent not delivered to Lender pursuant
to the Existing Credit Agreement, in the case of any personal property
Collateral located at the headquarters of the Company, such consents and waivers
from the landlord of such real property to the extent required to be delivered
in connection with Section 6.14 (such consents and waivers shall be in form and
substance satisfactory to the Lender);

 

(v)                                 to the extent required to be delivered by
this Agreement and not already delivered pursuant to the Existing Credit
Agreement, filed, registered or recorded pursuant to the terms and conditions of
the Collateral Documents, all instruments, documents (including relevant
page(s) of the share register book of the company showing the pledge
registration) and chattel paper in the possession of any of the Loan Parties,
together with allonges or assignments as may be necessary or appropriate to
create and perfect the Lender’s security interest in the Collateral

 

(vi)                              to the extent not delivered to Lender pursuant
to the Existing Credit Agreement, Qualifying Control Agreements satisfactory to
the Lender to the extent required to be delivered pursuant to Section 6.15; and

 

47

--------------------------------------------------------------------------------


 

(vii)                           such documentation as may be required by the
Lender to comply with the Federal Assignment of Claims Act; and the Loan Parties
shall take such actions as may be required by the Lender to file such
documentation with the appropriate Governmental Authorities.

 

(f)                                   Liability, Casualty and Property
Insurance.  The Lender shall have received copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty and property insurance meeting the
requirements set forth herein or in the Collateral Documents.  The Loan Parties
shall have delivered to the Lender an Authorization to Share Insurance
Information.

 

(g)                                  Solvency Certificate.  The Lender shall
have received a Solvency Certificate signed by a Responsible Officer of the
Company as to the financial condition, solvency and related matters of the
Borrower and its Subsidiaries, after giving effect to the initial borrowings
under the Loan Documents and the other transactions contemplated hereby.

 

(h)                                 Financial Condition Certificate.  The Lender
shall have received, in form and substance satisfactory to the Lender, a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, as to certain financial matters.

 

(i)                                     Loan Notice.  The Lender shall have
received a Loan Notice with respect to the Loans to be made on the Closing Date.

 

(j)                                    Existing Indebtedness of the Loan
Parties.  All of the existing Indebtedness for borrowed money of the Borrower
and its Subsidiaries (other than Indebtedness permitted to exist pursuant to
Section 7.02) shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date.

 

(k)                                 Consents.  The Lender shall have received
evidence that all members, boards of directors, governmental, shareholder and
material third party consents and approvals necessary in connection with the
entering into of this Agreement have been obtained.

 

(l)                                     Fees and Expenses.  The Lender shall
have received all fees and expenses, if any, owing pursuant to Section 2.09.

 

(m)                             Other Documents.  All other documents provided
for herein or which the  Lender may reasonably request or require.

 

(n)                                 Additional Information.  Such additional
information and materials which the Lender shall reasonably request or require.

 

For purposes of determining compliance with the conditions specified in this
Section 4.01, the Lender’s execution and delivery of this Agreement shall be
deemed to constitute the Lender’s agreement that the Borrower has complied, to
the satisfaction of the Lender, with the conditions set forth in this
Section 4.01 as of the Closing Date.

 

48

--------------------------------------------------------------------------------


 

4.02                        Conditions to all Credit Extensions.

 

The obligation of the Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company and each other Loan Party
contained in Article II, Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct on and as of the date
of such Credit Extension and (ii) with respect to representations and warranties
that do not contain a materiality qualification, be true and correct in all
material respects on and as of the date of such Credit Extension, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                 Default.  No Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.

 

(c)                                  Request for Credit Extension.  The Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

(d)                                 Designated Borrower.  If the applicable
Borrower is a Designated Borrower, then the conditions of Section 2.13 to the
designation of such Borrower as a Designated Borrower shall have been met to the
satisfaction of the Lender.  The Lender agrees and acknowledges that, with
respect to the Designated Borrowers party to this Agreement as of the Closing
Date, such conditions have been met to the satisfaction of the Lender.

 

(e)                                  Alternative Currency.  In the case of a
Credit Extension to be denominated in an Alternative Currency, such currency
remains an Eligible Currency.

 

(f)                                   Legal Impediment. There shall be no
impediment, restriction, limitation or prohibition imposed under Law or by any
Governmental Authority, as to the proposed financing under this Agreement or the
repayment thereof or as to rights created under any Loan Document or as to
application of the proceeds of the realization of any such rights.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

49

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:

 

5.01                        Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  The copy of the Organization
Documents of each Loan Party provided to the Lender pursuant to the terms of
this Agreement is a true and correct copy of each such document, each of which
is valid and in full force and effect.

 

5.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained and (ii) filings to perfect the Liens created by the
Collateral Documents.

 

5.04                        Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms,

 

50

--------------------------------------------------------------------------------


 

subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principals of equity.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 Audited Financial Statements.  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Company and
its Subsidiaries on a Consolidated basis as of the date thereof and their
results of operations, cash flows and changes in shareholder’s equity for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Company and its Subsidiaries on a Consolidated basis as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b)                                 Reserved.

 

(c)                                  Material Adverse Effect.  Since the date of
the balance sheet included in the Audited Financial Statements (and, in
addition, after delivery of the most recent annual audited financial statements
in accordance with the terms hereof, since the date of such annual audited
financial statements), there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

5.06                        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.

 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or could result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08                        Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09                        Environmental Compliance.

 

(a)                                 The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and

 

51

--------------------------------------------------------------------------------


 

properties, and as a result thereof the Loan Parties have reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.

 

5.10                        Taxes.

 

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary that could, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
the Company or any of its Subsidiaries.

 

5.11                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or is
subject to a favorable opinion letter from the IRS to the effect that the form
of such Pension Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS.  To the best knowledge of the Loan
Parties, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

(b)                                 There are no pending or, to the actual
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred, and no
Loan Party nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is sixty percent (60%) or higher
and no Loan Party nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below sixty percent (60%) as of the most
recent valuation date; (iv) no Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other

 

52

--------------------------------------------------------------------------------


 

than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

5.12                        Margin Regulations; Investment Company Act.

 

(a)                                 Margin Regulations.  No Borrower is engaged
and no Borrower will engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Company only
or of the Company and its Subsidiaries on a Consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and the Lender or
any Affiliate of the Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

(b)                                 Investment Company Act.  To the best of
their knowledge, none of the Borrower, any Person Controlling the Borrower, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

5.13                        Disclosure.

 

The Company has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.14                        Solvency.

 

Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

 

5.15                        Casualty, Etc.

 

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

53

--------------------------------------------------------------------------------


 

5.16                        Sanctions Concerns and Anti-Corruption Laws.

 

(a)                                 Sanctions Concerns . No Loan Party, nor any
Subsidiary, nor, to the knowledge of the Loan Parties and their Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity  that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority, or
(iii) located, organized or resident in a Designated Jurisdiction.

 

(b)                                 Anti-Corruption Laws.  The Loan Parties and
their Subsidiaries have conducted their business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions applicable to them,
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

 

5.17                        Responsible Officers.

 

The Responsible Officers are the duly elected and qualified officers of such
Loan Party which are duly authorized to execute and deliver, on behalf of the
respective Loan Party, this Agreement, and the other Loan Documents.

 

5.18                        Subsidiaries; Equity Interests; Loan Parties.

 

(a)                                 Subsidiaries, Joint Ventures, Partnerships
and Equity Investments.  Set forth on Schedule 5.18(a), is the following
information which is true and complete in all respects as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Section 6.02:  (i) a complete and accurate list of all Subsidiaries, joint
ventures and partnerships and other equity investments of the Loan Parties as of
the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, (ii) the number of shares of each class
of Equity Interests in each Subsidiary outstanding, (iii) the number and
percentage of outstanding shares of each class of Equity Interests owned by the
Loan Parties and their Subsidiaries and (iv) the class or nature of such Equity
Interests (i.e. voting, non-voting, preferred, etc.).  The outstanding Equity
Interests in all Subsidiaries are validly issued, fully paid and non-assessable
and are owned free and clear of all Liens (other than liens in favor of
Travelers which are junior to the Liens in favor or Lender’s).  There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party or any Subsidiary thereof, except as contemplated in connection
with the Loan Documents.

 

(b)                                 Loan Parties.  Set forth on
Schedule 5.18(b) is a complete and accurate list of all Loan Parties, showing as
of the Closing Date, or as of the last date such Schedule was required to be
updated in accordance with Section 6.02, (as to each Loan Party) (i) the exact
legal name, (ii) any former legal names of such Loan Party in the four
(4) months prior to the Closing Date, (iii) the jurisdiction of its
incorporation or organization, as applicable, (iv) the type of organization,
(v) the jurisdictions in which such Loan Party is qualified to do business,
(vi) the address of its chief executive office, (vii) the address of its
principal place of business, (viii) its U.S. federal taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation or organization, (ix) the organization
identification number, (x) ownership information (e.g. publicly held or if
private or

 

54

--------------------------------------------------------------------------------


 

partnership, the owners and partners of each of the Loan Parties), and (xi) the
industry or nature of business of such Loan Party.

 

5.19                        Collateral Representations.

 

(a)                                 Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Lender a legal,
valid and enforceable first priority Lien (subject to Permitted Liens) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein.  Except for filings completed prior to the Closing Date and
such others as contemplated hereby and by the Collateral Documents, no filing or
other action will be necessary to perfect or protect such Liens.

 

(b)                                 Documents, Instrument, and Tangible Chattel
Paper.  Set forth on Schedule 5.19(b), as of the Closing Date and as of the last
date such Schedule was required to be updated in accordance with Section 6.02,
is a description of all Documents, Instruments, and Tangible Chattel Paper of
the Loan Parties (including the Loan Party owning such Document, Instrument and
Tangible Chattel Paper and such other information as reasonably requested by the
Lender).

 

(c)                                  Deposit Accounts, Electronic Chattel Paper,
Letter-of-Credit Rights, and Securities Accounts.

 

(i)                                     Set forth on Schedule 5.19(c)(i), as of
the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, is a description of all Deposit
Accounts and Securities Accounts of the Loan Parties which are not maintained
with the Lender, including the name of (A) the applicable Loan Party, (B) in the
case of a Deposit Account, the depository institution and average amount held in
such Deposit Account and whether such account is a zero balance account or a
payroll account, and (C) in the case of a Securities Account, the Securities
Intermediary or issuer and the average aggregate market value held in such
Securities Account, as applicable.

 

(ii)                                  Set forth on Schedule 5.19(c)(ii), as of
the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, is a description of all Electronic
Chattel Paper (as defined in the UCC) and Letter-of-Credit Rights (as defined in
the UCC) of the Loan Parties, including the name of (A) the applicable Loan
Party, (B) in the case of Electronic Chattel Paper (as defined in the UCC), the
account debtor, and (C) in the case of Letter-of-Credit Rights (as defined in
the UCC), the issuer or nominated person, as applicable.

 

(d)                                 Commercial Tort Claims.  Set forth on
Schedule 5.19(d, as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 6.02, is a description of
all Commercial Tort Claims of the Loan Parties (detailing such Commercial Tort
Claim in such detail as reasonably requested by the Lender).

 

(e)                                  Pledged Equity Interests.  Set forth on
Schedule 5.19(e), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 6.02, is a list of (i) all
Pledged Equity and (ii) all other Equity Interests required to be pledged to the
Lender pursuant to the Collateral Documents (in each case, detailing the Grantor
(as defined in the Security Agreement), the Person whose Equity Interests are
pledged, the number of shares of each class of Equity Interests, the certificate
number and percentage ownership of outstanding shares of each class of Equity
Interests and the class or nature of such Equity Interests (i.e. voting,
non-voting, preferred, etc.).

 

55

--------------------------------------------------------------------------------


 

5.20                        Maintenance of Insurance.

 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates.  The general liability, casualty, property and business interruption
insurance coverage of the Loan Parties as in effect on the Closing Date, and as
of the last date such Schedule was required to be updated in accordance with
Sections 6.02, 6.13 and 6.14, is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 5.20 and such
insurance coverage complies with the requirements set forth in this Agreement
and the other Loan Documents.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

 

6.01                        Financial Statements.

 

Deliver to the Lender, in form and detail satisfactory to the Lender:

 

(a)                                 Audited Financial Statements.  As soon as
available, but in any event within one hundred twenty (120) days after the end
of each fiscal year of the Company, a Consolidated and consolidating balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year, and
the related Consolidated and consolidating statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, (i) such
Consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Lender, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and (ii) such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller that is a Responsible Officer of the
Company to the effect that such statements are fairly stated in all material
respects when considered in relation to the Consolidated financial statements of
the Company and its Subsidiaries.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Company, a
Consolidated and consolidating balance sheet of the Company and its Subsidiaries
as at the end of such fiscal quarter, and the related Consolidated and
consolidating statements of income or operations, changes in shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Company’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and prepared in accordance with GAAP such Consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller who is a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller that is a Responsible Officer of the Company to the effect

 

56

--------------------------------------------------------------------------------


 

that such statements are fairly stated in all material respects when considered
in relation to the Consolidated financial statements of the Company and its
Subsidiaries.

 

(c)                                  Budget.  As soon as available, but in any
event within thirty (30) days prior to the end of each fiscal year of the
Company, an annual budget of the Company and its Subsidiaries on a Consolidated
basis, including forecasts prepared by management of the Company, in form
satisfactory to the Lender, of Consolidated balance sheets and statements of
income or operations and cash flows of the Company and its Subsidiaries on a
quarterly basis for the immediately following fiscal year.

 

(d)                                 Financial Projections.  As to any
information contained in materials furnished pursuant to Section 6.02(f), the
Company shall not be separately required to furnish such information under
Section 6.01(a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Company to furnish the information and materials described
in Sections 6.01(a) or (b) above at the times specified therein.

 

6.02                        Certificates; Other Information.

 

Deliver to the Lender, in form and detail satisfactory to the Lender:

 

(a)                                 Compliance Certificate.  Concurrently with
the delivery of the financial statements referred to in Sections 6.01(a) or
(b) a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller which is a Responsible
Officer of the Company.  Unless the Lender requests executed originals, delivery
of the Compliance Certificate may be by electronic communication including fax
or email and shall be deemed to be an original and authentic counterpart thereof
for all purposes.

 

(b)                                 Updated Schedules.  Concurrently with the
delivery of the Compliance Certificate referred to in Section 6.02(a) which is
required to be delivered by the Company concurrently with the delivery of the
annual financial statements referred to in Section 6.01(a) unless requested more
frequently by the Lender in its reasonable discretion, updated Schedules to this
Agreement, to the extent permitted to be updated pursuant to the terms of this
Agreement, which may be attached to the Compliance Certificate, to the extent
required to make the representation related to such Schedule true and correct as
of the date of such Compliance Certificate.

 

(c)                                  Calculations.  Concurrently with the
delivery of the Compliance Certificate referred to in Section 6.02(b) required
to be delivered with the financial statements referred to in Section 6.01(a), a
certificate (which may be included in such Compliance Certificate) including the
amount of all Investments (including Permitted Acquisitions), and Dispositions
in excess of $5,000,000, excluding: (i) Dispositions of publicly traded
securities made in the ordinary course of business for fair market value that
were made during the prior fiscal year, and (ii) Investments maintained with, or
held in securities accounts maintained with, the Lender.

 

(d)                                 Audit Reports; Management Letters;
Recommendations.  Promptly after any request by the Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them.

 

(e)                                  Annual Reports; Etc.  Promptly after the
same are available, copies of each annual report, proxy or financial statement
or other material report or communication sent to the stockholders of the
Company, and copies of all annual, regular, periodic and special reports and
registration statements which

 

57

--------------------------------------------------------------------------------


 

the Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the Lender
pursuant hereto;.

 

(f)                                   Debt Securities Statements and Reports. 
Promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lender
pursuant to Section 6.01 or any other clause of this Section.

 

(g)                                  Reserved.

 

(h)                                 Notices.  Not later than ten (10) Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of all material notices, requests and other documents (including amendments,
waivers and other modifications) so received under or pursuant to any
instrument, indenture, loan or credit or similar agreement and, from time to
time upon request by the Lender, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the Lender
may reasonably request.

 

(i)                                     Environmental Notice.  Promptly after
the assertion or occurrence thereof, notice of any action or proceeding against
or of any noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect.

 

(j)                                    Additional Information.  Promptly, such
additional information regarding the business, financial, legal or corporate
affairs of any Loan Party or any Subsidiary thereof, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(b) on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which the Lender has access (whether a commercial,
third-party website or whether sponsored by the Lender); provided that:  (i) the
Company shall deliver paper copies of such documents to the Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Lender and (ii) the Company shall
notify the Lender (by fax transmission or e-mail transmission) of the posting of
any such documents, and upon request of the Lender, provide to the Lender by
e-mail electronic versions (i.e., soft copies) of such documents.

 

6.03                        Notices.

 

Promptly, but in any event within five (5) Business Days, notify the Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event; and

 

58

--------------------------------------------------------------------------------


 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Company has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.

 

Pay and discharge as the same shall become due and payable (after giving effect
to any applicable grace or cure periods), all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Company or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

6.05                        Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05;

 

(b)                                 take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and

 

(c)                                  preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and

 

(b)                                 make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.

 

(a)                                 Maintenance of Insurance.  Maintain with
financially sound and reputable insurance companies not Affiliates of the
Company or any Subsidiary, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business in the same or similar geographic areas,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

(b)                                 Evidence of Insurance.  Cause the Lender to
be named as lenders’ loss payable, loss payee, as its interest may appear,
and/or additional insured with respect of any such insurance providing

 

59

--------------------------------------------------------------------------------


 

liability coverage or coverage in respect of any Collateral, and cause, unless
otherwise agreed to by the Lender, each provider of any such insurance to agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Lender that it will give the Lender thirty (30)
days prior written notice before any such policy or policies shall be altered or
cancelled (or ten (10) days prior notice in the case of cancellation due to the
nonpayment of premiums).  Annually, upon expiration of current insurance
coverage, the Loan Parties shall provide, or cause to be provided, to the
Lender, such evidence of insurance as required by the Lender, including, but not
limited to:  (i) certified copies of such insurance policies, (ii) evidence of
such insurance policies (including, without limitation and as applicable, ACORD
Form 28 certificates (or similar form of insurance certificate), and ACORD
Form 25 certificates (or similar form of insurance certificate)),
(iii) declaration pages for each insurance policy, and (iv) lender’s loss
payable endorsement if the Lender for the benefit of the Secured Parties is not
on the declarations page for such policy.  As requested by the Lender, the Loan
Parties agree to deliver to the Lender an Authorization to Share Insurance
Information.

 

6.08                        Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Bank Accounts.

 

Maintain all of each Borrower’s primary operating accounts with the Lender,
other than with respect to operating accounts of The Roberts Company, Inc. ,
provided that and each Foreign Subsidiaries may maintain their primary operating
accounts outside of the United States with Persons other than the Lender.

 

6.10                        Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

 

6.11                        Inspection Rights.

 

(a)                                 Permit representatives and independent
contractors of the Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, that: (i) unless there shall have occurred an Event
of Default which is continuing, the Lender (or any of its representative or
independent contractors) shall not exercise any of the foregoing rights more
than one time during any twelve month period, and (ii) when an Event of Default
exists the Lender (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Borrower as often as necessary at
any time during normal business hours and without advance notice.

 

(b)                                 If requested by the Lender in its sole
discretion, permit the Lender and its representatives, upon reasonable advance
written notice to the Company, to conduct, at the expense of the Borrower, an

 

60

--------------------------------------------------------------------------------


 

annual (i) personal property asset appraisal on personal property Collateral of
the Company and its Subsidiaries, (ii) real estate appraisal on real estate
Collateral of the Company and its Subsidiaries, if any, and (iii) field exam on
the accounts receivable, inventory, payables, controls and systems of the
Company and its Subsidiaries, provided, however, when an Event of Default exists
the Lender (or any of its representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower as often as necessary at any
time during normal business hours and without advance notice.

 

6.12                        Use of Proceeds.

 

Use the proceeds of the Credit Extensions for Permitted Acquisitions and for
general corporate purposes of the Company and its Subsidiaries not in
contravention of any Law or of any Loan Document.

 

6.13                        Material Contracts.

 

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Lender and, upon request of the Lender, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

6.14                        Covenant to Guarantee Obligations or to Join as
Designated Borrower.

 

The Loan Parties will cause each of their Subsidiaries whether newly formed,
after acquired or otherwise existing to promptly (and in any event within
thirty (30) days after such Subsidiary is formed or acquired (or such longer
period of time as agreed to by the Lender in its reasonable discretion)) become
a Guarantor hereunder by way of execution of a Joinder Agreement (unless such
Subsidiary has already been designated a Designated Borrower in accordance with
the terms of Section 2.13 hereof); provided, however, no Foreign Subsidiary
shall be required to become a Guarantor to the extent such Guaranty would result
in a material adverse tax consequence for the Company or any of its
Subsidiaries.  In connection therewith, the Loan Parties shall give notice to
the Lender not less than three (3) days prior to creating a Subsidiary (or such
shorter period of time as agreed to by the Lender in its reasonable discretion),
or acquiring the Equity Interests of any other Person.  In connection with the
foregoing, the Loan Parties shall deliver to the Lender, with respect to each
new Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.01(b)—(f), (j) and 6.14 and such other documents
or agreements as the Lender may reasonably request, including without
limitation, updated Schedules to this Agreement.

 

6.15                        Covenant to Give Security.

 

Except with respect to Excluded Property:

 

(a)                                 Equity Interests and Personal Property. 
Each Loan Party will cause the Pledged Equity and all of its tangible and
intangible personal property now owned or hereafter acquired by it which does
not constitute Excluded Property to be subject at all times to a first priority,
perfected Lien (subject to Permitted Liens to the extent permitted by the Loan
Documents) in favor of the Lender for the benefit of the Secured Parties to
secure the Secured Obligations pursuant to the terms and conditions of the
Collateral Documents.  Each Loan Party shall provide opinions of counsel and any
filings and deliveries

 

61

--------------------------------------------------------------------------------


 

reasonably necessary in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Lender.

 

(b)                                 Real Property.  Each Loan Party hereby
agrees that so long as this Agreement remains in effect, it shall not, without
the Lender’s prior written consent, convey, or incur, create, assume, suffer or
permit to exist any deed of trust, mortgage, lien, pledge, security interest, or
other encumbrance on any of the real property now or hereafter owned by such
Loan Party.

 

(c)                                  Landlord Waivers.  In the case of (i) each
leased headquarter location of the Loan Parties, each other location where any
significant administrative or governmental functions are performed and each
other location where the Loan Parties maintain any books or records (electronic
or otherwise) and (ii) any personal property Collateral located at any other
premises leased by a Loan Party containing personal property Collateral with a
value in excess of $250,000, the Loan Parties will provide the Lender with such
consents and waivers from the landlords on such real property to the extent
(A) requested by the Lender and (B) the Loan Parties are able to secure such
consents and waivers after using commercially reasonable efforts (such consents
and waivers shall be in form and substance satisfactory to the Lender).  To the
extent any such locations are now or hereafter owned by a Loan Party, such Loan
Party hereby agrees that the Lender or its agents may access such property in
accordance with the terms of Section 6.11 of this Agreement.

 

(d)                                 Account Control Agreements. Each of the Loan
Parties shall not open, maintain or otherwise have any deposit or other accounts
(including securities accounts) at any bank or other financial institution, or
any other account where money or securities are or may be deposited or
maintained with any Person, other than the Lender, except for (i) deposit
accounts that are maintained at all times with depositary institutions as to
which the Lender shall have received a Qualifying Control Agreement,
(ii) securities accounts that are maintained at all times with financial
institutions  as to which the Lender shall have received a Qualifying Control
Agreement, and (iii) Excluded Accounts; provided, however, that the Qualifying
Control Agreements referred to in subsections (i) and (ii) above are not
required for so long as the Borrowers collectively maintain not less than
$50,000,000 of Liquidity in deposit accounts and/or securities accounts in one
or more accounts maintained by the Borrower with the Lender.

 

(e)                                  Updated Schedules.  Concurrently with the
delivery of any certificates, waivers, agreements or other documents pursuant to
the terms of this Section, the Borrower shall provide the Lender with all
applicable updated Schedules.

 

(f)                                   Further Assurances.  At any time upon
request of the Lender, promptly execute and deliver any and all further
instruments and documents and take all such other action (including promptly
completing any registration or stamping of documents as may be applicable) as
the Lender may deem necessary or desirable to maintain in favor of the Lender,
for the benefit of the Secured Parties, Liens and insurance rights on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Loan Parties under, the Loan Documents and all applicable
Laws.

 

6.16                        Further Assurances.

 

Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the

 

62

--------------------------------------------------------------------------------


 

Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder, and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

 

6.17                        Approvals and Authorizations.

 

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Subsidiary is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.

 

6.18                        Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)                                 Liens pursuant to any Loan Document and
other Liens in favor of the Lender;

 

(b)                                 Liens existing on the Closing Date and
listed on Schedule 7.01 and any renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(b),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(b);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 Statutory Liens such as carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for a period of
more than forty five (45) days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person; provided that a
reserve or other appropriate provision shall have been made therefor;

 

63

--------------------------------------------------------------------------------


 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 8.01(h);

 

(h)                                 Purchase money Liens in machinery and
equipment securing Indebtedness not in excess of Five Million Dollars
($5,000,000) in the aggregate; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition;

 

(i)                                     Liens in favor of Travelers which are
subject to the Travelers Letter Agreement;

 

(j)                                    Pledges of cash collateral in connection
with any letter of credit issued for the account of, or on behalf of, any
Foreign Subsidiary in connection with the performance of any EPC Contract or
Project, provided that the aggregate amount of such pledged cash collateral does
not exceed Ten Million Dollars ($10,000,000) in the aggregate; and

 

(k)                                 Liens arising out of judgments or awards not
resulting in an Event of Default; provided the applicable Loan Party or
Subsidiary shall in good faith be prosecuting an appeal or proceedings for
review.

 

7.02                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension;

 

(c)                                  Indebtedness secured by Permitted Liens
pursuant to Section 7.01(h) in an aggregate amount not to exceed Five Million
Dollars ($5,000,000) at any time;

 

(d)                                 Unsecured Indebtedness of a Subsidiary of
the Company owed to the Company or a wholly owned Subsidiary of the Company or
another Loan Party (“Intercompany Debt”);

 

64

--------------------------------------------------------------------------------


 

(e)                                  Unsecured guarantees of  the Company with
respect to the contract performance under any EPC Contract or Project;

 

(f)                                   Unsecured Subordinated Debt incurred in
the ordinary course of business and aggregating not more than $2,000,000 at any
time;

 

(g)                                  Indebtedness of the Company or any other
Loan Party arising out of the issuance of performance, surety or warranty bonds
under the Travelers Letter Agreement;

 

(h)                                 Indebtedness of the Company or any other
Loan Party relating to any EPC Contract or Project not subject to subsections
(d), (e) or (g) above, provided that the aggregate amount of all such
Indebtedness does not at any time exceed Twenty Million Dollars ($20,000,000)
and further provided that the aggregate amount of all such Indebtedness of
Foreign Subsidiaries does not at any time of exceed Ten Million Dollars
($10,000,000);

 

(i)                                     Indebtedness resulting from endorsement
of negotiable instruments for collection in the ordinary course of business; and

 

(j)                                    Any extensions, renewals or replacements
of Indebtedness described in clauses (f) and (h) above, which do not increase
the amount of such Indebtedness.

 

7.03                        Investments.

 

Make or hold any Investments, except:

 

(a)                                 Investments held by the Company and its
Subsidiaries in the form of cash or Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Company and Subsidiaries in an aggregate amount not to exceed
$250,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  (i) Investments by the Company and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Company and its Subsidiaries in Loan Parties,
and (iii) additional Investments by Subsidiaries of the Company that are not
Loan Parties in other Subsidiaries that are not Loan Parties;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Permitted Acquisitions;

 

(f)                                   Existing Investments in the Joint
Ventures;

 

(g)                                  Guarantees permitted by Section 7.02;

 

(h)                                 Investments in any Person (including without
limitation, any Foreign Entities and any wholly-owned Subsidiaries that are not
Loan Parties), provided the aggregate amount invested, loaned, or

 

65

--------------------------------------------------------------------------------


 

advanced does not exceed Fifty Million Dollars ($50,000,000) in any fiscal year
and further provided that the aggregate amount invested, loaned, or advanced in
any Persons which are Foreign Entities (including without limitation, any
wholly-owned Subsidiaries that are not Loan Parties) does not exceed Twenty Five
Million Dollars ($25,000,000) in any fiscal year (each a “Permitted
Investment”), and further, provided that each of the following conditions is
satisfied at the time of, and after giving effect to, any Permitted Investment:

 

(i)                                     The Borrowers shall, on a consolidated
Pro Forma Basis after giving effect to such Investment, have Liquidity of not
less than Fifty Million Dollars ($50,000,000);

 

(ii)                                  The Borrowers ratio of Total Funded Debt
to EBITDA, on a consolidated Pro Forma Basis, shall be less than 1.50 to 1.00;

 

(iii)                               No Default or Event of Default shall have
occurred and be continuing;

 

(iv)                              Not less than five (5) Business Days prior to
the closing of any Permitted Investment, Borrowers shall have provided the
Lender written notice of such Permitted Investment, together with calculations
and supporting materials which demonstrate that the Borrowers will satisfy each
of the requirements for a Permitted Investment; and

 

(v)                                 To the extent not prohibited under the terms
of the documents evidencing the Permitted Investment, if requested by the
Lender, in its sole discretion, pledge any notes, stock or other instruments
received in connection with each such Permitted Investment to the Lender as
additional Collateral for the Obligations.

 

7.04                        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Company; provided that the Company shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries, provided that when any Loan Party is
merging with another Subsidiary, such Loan Party shall be the continuing or
surviving Person;

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Loan Party;

 

(c)                                  any Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party;

 

(d)                                 in connection with any Permitted
Acquisition, any Subsidiary of the Company may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) the Person surviving such merger shall be a wholly-owned
Subsidiary of the Company and (ii) in the case of any such merger to which any
Loan Party (other than the Company) is a party and the other party is not a Loan
Party, such Loan Party is the surviving Person;

 

(e)                                  each of the Borrower and any of its
Subsidiaries may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided, however, that in

 

66

--------------------------------------------------------------------------------


 

each case, immediately after giving effect thereto (i) in the case of any such
merger to which the Borrower is a party, the Borrower is the surviving Person
and (ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving Person; and

 

(f)                                   each Subsidiary which is not a Material
Subsidiary may be dissolved, liquidated, or consolidated with or into another
Person.

 

7.05                        Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)                                 Permitted Transfers;

 

(b)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of real property of the Company
or any Subsidiary that the Company has determined in is business judgment is no
longer useful or desirable to be owned and which are made in arms length
transactions for reasonably equivalent value;

 

(e)                                  Dispositions permitted by Section 7.04; and

 

(f)                                   other Dispositions so long as (i) the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of, (ii) if
such transaction is a Sale and Leaseback Transaction, such transaction is not
prohibited by the terms of Section 7.13, (iii) such transaction does not involve
the sale or other disposition of the Equity Interests in any Subsidiary, which
are not otherwise permitted pursuant to Section 7.04 hereof, and (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section.

 

7.06                        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)                                 The Loan Parties shall demonstrate to the
reasonable satisfaction of the Lender that, after giving effect to the
Restricted Payment on a Pro Forma Basis, the Borrowers’ shall be in compliance
with all Financial Covenants set forth in Section 7.11 of this Agreement;

 

(b)                                 The Borrowers shall, on a Pro Forma Basis
after giving effect to such Investment, have Liquidity of not less than Fifty
Million Dollars ($50,000,000); and

 

(c)                                  the Loan Parties shall demonstrate to the
reasonable satisfaction of the Lender that, after giving effect to the
Restricted Payment on a Pro Forma Basis, the Borrowers’ ratio of Total Funded
Debt to EBITDA shall be less than 1.50 to 1.00

 

67

--------------------------------------------------------------------------------


 

7.07                        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement, (d) normal
and reasonable compensation and reimbursement of expenses of officers and
directors, and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on fair and reasonable terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

 

7.09                        Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any such Person to (i) to act as a Loan Party; (ii) make Restricted
Payments to any Loan Party, (iii) pay any Indebtedness or other obligation owed
to any Loan Party, (iv) make loans or advances to any Loan Party, or (v) create
any Lien upon any of their properties or assets, whether now owned or hereafter
acquired (other than Permitted Liens).

 

7.10                        Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

7.11                        Financial Covenants.

 

(a)                                 Total Funded Debt to EBITDA.  Permit the
ratio of Total Funded Debt to EBITDA as of the end of any Measurement Period to
exceed 2.0 to 1.0.  All Guaranties and other Indebtedness permitted pursuant to
Sections 7.02(e), 7.02(g), and 7.02(h) shall be excluded from the calculation of
this financial covenant at all times that such Indebtedness remains contingent
and which are not letters of credit (including any Letters of Credit issued by
the Lender) or reflected as liabilities on Borrower’s balance sheet in
accordance with GAAP.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any
Measurement Period to be less than 1.25 to 1.00.  All Guaranties and other
Indebtedness permitted pursuant to Sections 7.02(e), 7.02(g), and 7.02(h) shall
be excluded from the calculation of this financial covenant at all times that
such Indebtedness remains contingent and which are not letters of credit
(including any Letters of Credit issued by the Lender) or reflected as
liabilities on the Company’s Consolidated balance sheet in accordance with GAAP.

 

68

--------------------------------------------------------------------------------


 

7.12                        Amendments of Organization Documents; Fiscal Year;
Legal Name, State of Formation; Form of Entity, Travelers Letter Agreement and
Accounting Changes.

 

(a)                                 Amend any of its Organization Documents in
any manner which could reasonably be expected to materially and adversely affect
any Loan Party’s ability to perform its obligations under any of the Loan
Documents or hinder the Lender’s ability to enforce its rights under the Loan
Documents;

 

(b)                                 change its fiscal year;

 

(c)                                  without providing ten (10) days prior
written notice to the Lender (or such extended period of time as agreed to by
the Lender), change its name, state of formation, form of organization or
principal place of business;

 

(d)                                 amend the Travelers Letter Agreement; or

 

(e)                                  make any change in accounting policies or
reporting practices, except as required by GAAP.

 

7.13                        Sale and Leaseback Transactions.

 

Enter into any Sale and Leaseback Transaction.

 

7.14                        Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person of Sanctions.

 

7.15                        Anti-Corruption Laws. .

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay within five (5) days (i)  after the same is required to be
paid herein and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation or deposit any funds as Cash Collateral in
respect of L/C Obligations, or (ii) after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii)  after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

69

--------------------------------------------------------------------------------


 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.08, 6.11, 6.12, 6.13, Article VII or
Article IX; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Company or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be materially incorrect or misleading when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than the Indebtedness described in subsection (B) below
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$5,000,000, (B) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness described in 7.02(e), 7.02(g), or 7.02(h), having an aggregate
principal amount of more than $15,000,000, or (C) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in excess of $5,000,000 in respect thereof to
be demanded; (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary thereof becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any

 

70

--------------------------------------------------------------------------------


 

material part of the property of any such Loan Party or Subsidiary which is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy.

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary thereof (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $5,000,000, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all Obligations arising under the Loan Documents, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or it is or becomes
unlawful for a Loan Party to perform any of its obligations under the Loan
Documents; or

 

(k)                                 Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to the terms of the Loan Documents
shall for any reason cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on the Collateral purported to be covered thereby,
or any Loan Party shall assert the invalidity of such Liens; or

 

(l)                                     Travelers Letter Agreement Default.  Any
Borrower shall receive from Travelers any notice of the occurrence of a default
under the Travelers Letter Agreement

 

(m)                             Change of Control.  There occurs any Change of
Control.

 

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

 

71

--------------------------------------------------------------------------------


 

8.02                        Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

 

(a)                                 declare the Commitment of the Lender to make
Loans and L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Borrowers Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise all rights and remedies available
to it under the Loan Documents or applicable Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.

 

8.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Secured Obligations then due
hereunder, any amounts received on account of the Secured Obligations shall,
subject to the provisions of Section 2.12, be applied by the Lender in its sole
discretion.  Excluded Swap Obligations with respect to any Loan Party shall not
be paid with amounts received from such Loan Party or its assets.

 

ARTICLE IX

 

CONTINUING GUARANTY

 

9.01                        Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Secured Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of the Borrowers to the Secured Parties, arising hereunder or
under any other Loan Document, any Secured Cash Management Agreement or any
Secured Hedge Agreement (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof) (for each

 

72

--------------------------------------------------------------------------------


 

Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that (a) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor and (b) the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law.  The Lender’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Secured Obligations.  This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

9.02                        Rights of Lender.

 

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Lender in its sole discretion may determine; and (d) release or substitute one
or more of any endorsers or other guarantors of any of the Secured Obligations. 
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

9.03                        Certain Waivers.

 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrowers or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

 

73

--------------------------------------------------------------------------------


 

9.04                        Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrowers or any
other person or entity is joined as a party.

 

9.05                        Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facility is terminated.  If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

 

9.06                        Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrowers or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.

 

9.07                        Stay of Acceleration.

 

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or a
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

 

9.08                        Condition of Borrowers.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrowers and any other guarantor
such information concerning the financial condition, business and operations of
the Borrowers and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrowers or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

74

--------------------------------------------------------------------------------


 

9.09                        Appointment of Company.

 

Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provided such authorizations on behalf of
such Loan Parties as the Company deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Lender to the Company shall be deemed delivered to each Loan
Party and (c) the Lender may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Company on behalf of each
of the Loan Parties.

 

9.10                        Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax transmission or e-mail transmission as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, to the address, fax number,
e-mail address or telephone number specified for the Company or any other Loan
Party or the Lender on Schedule 1.01(a).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lender hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging and Internet or
intranet websites) pursuant to procedures approved by the Lender.  The Lender or
the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by

 

75

--------------------------------------------------------------------------------


 

electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt  of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)                                  Change of Address, Etc.  Each of the Loan
Parties and the Lender may change its address, fax number or telephone number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Reliance by Lender.  The Lender shall be
entitled to rely and act upon any notices (including, without limitation,
telephonic or electronic notices, Loan Notices, Letter of Credit Applications
and Notice of Loan Prepayment) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party.  All telephonic notices to
and other telephonic communications with the Lender may be recorded by the
Lender, and each of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by the Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the Lender and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Lender), in connection with the preparation, negotiation, execution, and
delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Lender (including the reasonable fees, charges and disbursements of any counsel
for the Lender), in connection with the enforcement or protection of its

 

76

--------------------------------------------------------------------------------


 

rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Lender and each Related Party (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all reasonable fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Company or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by a Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Loan Party
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party or any of the Company’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby provided that such
limitation of liability shall not apply if the unintended recipients received
such information or other materials as a result of the gross negligence or
willful misconduct of such Indemnitee.

 

(d)                                 Payments.  All amounts due under this
Section shall be payable not later than fifteen (15) Business Days after written
demand therefor.

 

77

--------------------------------------------------------------------------------


 

(e)                                  Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(d) shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Secured Obligations.

 

10.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

10.06                 Successors and Assigns; Register.

 

(a)                                 Successors and Assigns.  This Agreement is
binding on each Loan Party’s and the Lender’s successors and assignees.  Each
Loan Party agrees that it may not assign this Agreement without the Lender’s
prior consent.  The Lender may sell participations in or assign the Loan, and
may exchange information about the Loan Parties (including, without limitation,
any information regarding any hazardous substances) with actual or potential
participants or assignees.  If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrower.

 

(b)                                 Register.  The Lender, acting solely for
this purpose as a non-fiduciary agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the U.S. office of the Lender a copy
of each assignment and assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and the Borrower and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

10.07                 Treatment of Certain Information; Confidentiality.

 

(a)                                 Treatment of Certain Information.  The
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates, its
auditors and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document after the occurrence of an Event of Default which is continuing or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder after the occurrence of an
Event of Default which is continuing, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its

 

78

--------------------------------------------------------------------------------


 

Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to any Loan Party and its obligations, this
Agreement or payments hereunder, (vii) on a confidential basis to any rating
agency in connection with rating any Loan Party or its Subsidiaries or the
credit facilities provided hereunder, (viii) with the consent of the Company or
to the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the Lender or any
of its Affiliates on a non-confidential basis from a source other than the
Company or any of its Subsidiaries.  For purposes of this Section, “Information”
means all information received from any Loan Party or any Subsidiary relating to
any Loan Party or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Lender on a nonconfidential
basis prior to disclosure by any Loan Party or any Subsidiary.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  In addition, the Lender may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers of the
Lender in connection with the administration of this Agreement, the other Loan
Documents and the Commitments.

 

(b)                                 Press Releases.  The Loan Parties and their
Affiliates agree that they will not in the future issue any press releases or
other public disclosure using the name of the Lender or its Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Lender, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law.

 

(c)                                  Customary Advertising Material.  The Loan
Parties consent to the publication by the Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties so long as the Lender
shall have received the Company’s prior written consent to do so and so long as
the Company shall have received an advance copy of any such advertising
materials that the Lender proposes to publish.

 

10.08                 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness.  The rights of the Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have.  The Lender agrees to notify
the Company promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

79

--------------------------------------------------------------------------------


 

10.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Company.  In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, the Lender may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate.  Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

 

10.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force until the
Facility Termination Date.

 

10.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

80

--------------------------------------------------------------------------------


 

10.13      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

81

--------------------------------------------------------------------------------


 

10.14      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.15      Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Agreement, to the indefeasible payment in full in cash of all Secured
Obligations.  If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement.  Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such  payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Lender.

 

10.16      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Company and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: 
(a) (i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the Company,
each other Loan Party and their respective Affiliates, on the one hand, and the
Lender and its Affiliates, on the other hand, (ii) each of the Company and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Company and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Lender and its Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (ii) neither the Lender nor any of its
Affiliates has any obligation to the Company, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Lender and its Affiliates may be engaged in a broad range
of transactions that

 

82

--------------------------------------------------------------------------------


 

involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Lender nor any of its
Affiliates has any obligation to disclose any of such interests to the Company,
any other Loan Party or any of their respective Affiliates.  To the fullest
extent permitted by law, each of the Company and each other Loan Party hereby
waives and releases any claims that it may have against the Lender or any of its
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transactions contemplated hereby.

 

10.17      Electronic Execution.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without
limitation, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

10.18      USA PATRIOT Act Notice.

 

The Lender hereby notifies the Company and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act.  The Company
and the Loan Parties agree to, promptly following a request by the Lender,
provide all such other documentation and information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

10.19      Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Lender could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given.  The obligation of each Borrower in respect of any such sum due from
it to the Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Lender of any sum
adjudged to be so due in the Judgment Currency, the Lender may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Lender from any Borrower in the Agreement Currency,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Lender against

 

83

--------------------------------------------------------------------------------


 

such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Lender in such currency, the Lender agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

10.20      Amendment and Restatement of Existing Credit Agreement.

 

This Agreement is amends and restates in its entirety the Existing Credit
Agreement and any Indebtedness outstanding thereunder shall be deemed to be
outstanding under this Agreement.  Nothing in this Agreement shall be deemed to
be a repayment or novation of the Indebtedness, or to release or otherwise
adversely affect any lien, mortgage or security interest securing such
indebtedness or any rights of the Lender against any guarantor, surety or other
party primarily or secondarily liable for such Indebtedness.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

ARGAN, INC.

 

 

 

 

By:

/s/ David Watson

(Seal)

 

 

David Watson

 

 

 

Chief Financial Officer

 

 

 

 

DESIGNATED

 

 

BORROWERS:

SOUTHERN MARYLAND CABLE, INC.

 

 

 

 

By:

/s/ David Watson

(Seal)

 

 

David Watson

 

 

 

Vice President and Treasurer

 

 

 

 

 

GEMMA POWER, INC.

 

 

 

 

 

By:

/s/ David Watson

(Seal)

 

 

David Watson

 

 

 

Chief Financial Officer

 

 

 

 

 

GEMMA POWER SYSTEMS CALIFORNIA, INC.

 

 

 

 

By:

/s/ David Watson

(Seal)

 

 

David Watson

 

 

 

Chief Financial Officer

 

 

 

 

 

GEMMA POWER SYSTEMS, LLC

 

 

 

 

By:

/s/ Daniel Martin

(Seal)

 

 

Daniel Martin

 

 

 

Manager

 

 

 

 

 

GEMMA POWER HARTFORD, LLC

 

 

 

 

By:

/s/ Daniel Martin

(Seal)

 

 

Daniel Martin

 

 

 

Manager

 

 

--------------------------------------------------------------------------------


 

 

GEMMA PLANT OPERATIONS, LLC

 

 

 

 

By:

/s/ Daniel Martin

(Seal)

 

 

Daniel Martin

 

 

 

Manager

 

 

 

 

 

ATLANTIC PROJECTS COMPANY, INC.

 

 

 

 

By:

/s/ Brian Sherras

(Seal)

 

 

Brian Sherras

 

 

 

President

 

 

 

 

 

GEMMA RENEWABLE POWER, LLC

 

 

 

 

By:

/s/ David Watson

(Seal)

 

 

David Watson

 

 

 

Chief Financial Officer

 

 

 

 

 

TRC ACQUISITION, LLC

 

 

 

 

By:

/s/ John Roberts

(Seal)

 

 

John Roberts

 

 

 

Manager

 

 

 

 

 

THE ROBERTS COMPANY, INC.

 

 

 

 

By:

/s/ John Roberts

(Seal)

 

 

John Roberts

 

 

 

Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

By:

/s/ Colleen Landau

 

 

 

Colleen Landau, Vice President

 

 

--------------------------------------------------------------------------------